       Case 1:20-cv-03698-TMR Document 28            Filed 05/28/21      Page 1 of 56




                            NONCONFIDENTIAL VERSION


               UNITED STATES COURT OF INTERNATIONAL TRADE
                 BEFORE: THE HONORABLE TIMOTHY M. REIF



                                      Court No. 20-03698


                           OCTAL, INC., OCTAL SAOC-FSZ,

                                                                      Plaintiffs,

                                              v.

                                      UNITED STATES,

                                                                    Defendant,
                                             and

                         ADVANCED EXTRUSION, INC., et al.,

                                                       Defendant-Intervenors.


                DEFENDANT UNITED STATES’
     NONCONFIDENTIAL MEMORANDUM IN OPPOSITION TO
 PLAINTIFF’S MOTION FOR JUDGMENT ON THE AGENCY RECORD


JASON F. MILLER                                            DOMINIC L. BIANCHI
Attorney-Advisor                                           General Counsel
Office of the General Counsel                              (202) 205-3061
U.S. International Trade Commission
500 E Street, SW                                           ANDREA C. CASSON
Washington, DC 20436                                       Assistant General Counsel
Telephone (202) 205-3233                                   for Litigation
Fax: (202) 205-3111                                        (202) 205-3105


DATED: MAY 27, 2021
          Case 1:20-cv-03698-TMR Document 28                                     Filed 05/28/21             Page 2 of 56




                                                 TABLE OF CONTENTS

TABLE OF AUTHORITIES ...................................................................................................... iv

I.       STATEMENT PURSUANT TO RULE 56.2 ..................................................................1

         A.        Administrative Determination Sought to be Reviewed .....................................1

         B.        Questions Presented and Summary of Argument ..............................................1

                   1.         Is the Commission’s Volume Finding Supported by
                              Substantial Evidence and in Accordance with Law? ...................................1

                   2.         Are the Commission’s Conditions of Competition Findings
                              Supported by Substantial Evidence and in Accordance with Law? ...........2

                   3.         Is the Commission’s Price Effects Finding Supported
                              by Substantial Evidence and in Accordance with Law? .............................3

                   4.         Is the Commission’s Impact Finding Supported by
                              Substantial Evidence and in Accordance with Law? ..................................4

II.      STATEMENT OF FACTS ...............................................................................................5

         A.        Domestic Like Product, Domestic Industry, and Cumulation ..........................5

         B.        Conditions of Competition ...................................................................................6

         C.        Volume ...................................................................................................................8

         D.        Price Effects ...........................................................................................................8

         E.        Impact ..................................................................................................................10

III.     STANDARD OF REVIEW ............................................................................................12

IV.      ARGUMENT ...................................................................................................................14

         A.        The Commission’s Volume Finding is Supported by
                   Substantial Evidence and in Accordance with Law ........................................15

                   1.         The Commission’s Volume Finding Should Be Sustained .......................15

                   2.         OCTAL’s “Adverse Volume Effects” Arguments Fail ............................15

         B.        The Commission’s Conditions of Competition Findings Are
                   Supported by Substantial Evidence and in Accordance with Law ................18



                                                                    ii
     Case 1:20-cv-03698-TMR Document 28                                 Filed 05/28/21            Page 3 of 56




                                     TABLE OF CONTENTS (cont’d)

               1.        The Commission’s Substitutability Finding Is Supported
                         by Substantial Evidence and in Accordance with Law ..............................18

               2.        The Commission’s Finding on the Importance of Price Is
                         Supported by Substantial Evidence and in Accordance with Law ............23

     C.        The Commission’s Price Effects Finding is Supported by
               Substantial Evidence............................................................................................28

               1.        The Commission’s Price Effects Finding Should be Sustained.................28

               2.        OCTAL’s Market Share Shift Argument Fails ..........................................29

               3.        OCTAL’s Lost Sales Arguments Fail ........................................................33

     D.        The Commission’s Price Effects Finding is in Accordance with Law.............35

     E.        The Commission’s Impact Finding is Supported by Substantial
               Evidence and in Accordance with Law .............................................................38

               1.        The Commission’s Impact Finding Should Be Sustained .........................38

               2.        OCTAL’s “Correlation” Argument Fails...................................................39

               3.        OCTAL’s Dumping Margin Arguments Fail ............................................41

                         a.         The Statute Nowhere Mandates a Causal Link Analysis
                                    Between Dumping Margins and Injury .........................................41

                         b.         OCTAL Has Not Shown Any Deficiency in the
                                    Commission’s Consideration of Dumping Margins .....................43

V.   CONCLUSION ...............................................................................................................45




                                                            iii
           Case 1:20-cv-03698-TMR Document 28                                   Filed 05/28/21            Page 4 of 56




                                               TABLE OF AUTHORITIES

Cases                                                                                                                         Page(s)

Acciai Speciali Terni, S.p.A. v. United States,
   19 CIT 1051 (1995) .................................................................................................................25

Allegheny Ludlum Corp. v. United States,
    30 CIT 1995, 475 F. Supp. 2d 1370 (2006) .............................................................................14

Altx, Inc. v. United States,
    25 CIT 1100, 167 F. Supp. 2d 1353 (2001),
    aff’d, 501 F.3d 1291 (Fed. Cir. 2007) ......................................................................................36

Altx, Inc. v. United States,
    370 F.3d 1108 (Fed. Cir. 2004)..........................................................................................17, 44

Asociacion de Productores de Salmon y Trucha de Chile AG v. United States,
   26 CIT 29, 180 F. Supp. 2d 1360 (2002) ...........................................................................43, 45

Chemours Co. FC, LLC v. United States,
   492 F. Supp. 3d 1333 (Ct. Int’l Trade 2021) .....................................................................12, 45

Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc.,
   467 U.S. 837 (1984) ...........................................................................................................14, 37

Cleo Inc. v. United States,
   30 CIT 1380 (2006), aff’d, 501 F.3d 1291 (Fed. Cir. 2007) ....................................................36

Coal. for Fair Trade of Hardwood Plywood v. USITC,
   180 F. Supp. 3d 1137 (Ct. Int’l Trade 2016) .....................................................................43, 44

Consol. Fibers, Inc. v. United States,
   32 CIT 855, 574 F. Supp. 2d 1371 (2008) .........................................................................43, 45

Consolo v. Fed. Mar. Comm’n,
   383 U.S. 607 (1966) .................................................................................................................12

Goss Graphics Sys., Inc. v. United States,
   22 CIT 983, 33 F. Supp. 2d 1082 (1998),
   aff’d, 216 F.3d 1357 (Fed. Cir. 2000) ..........................................................................13, 24, 28

Grupo Industrial Camesa v. United States,
   85 F.3d 1577 (Fed. Cir. 1996)..................................................................................................36

ITG Voma Corp. v. USITC,
   253 F. Supp. 3d 1339 (Ct. Int'l Trade 2017),
   aff'd, 753 F. App'x 913 (Fed. Cir. 2019) ............................................................................16, 17

                                                                   iv
           Case 1:20-cv-03698-TMR Document 28                                   Filed 05/28/21            Page 5 of 56




                                        TABLE OF AUTHORITIES (cont’d)

Cases (cont’d)                                                                                                                Page(s)

JMC Steel Grp. v. United States,
  70 F. Supp. 3d 1309 (Ct. Int’l Trade 2015) .............................................................................14

LG Elecs., Inc. v. USITC,
   26 F. Supp. 3d 1338 (Ct. Int’l Trade 2014) .............................................................................44

Mittal Steel Point Lisas Ltd. v. United States,
   542 F.3d 867 (Fed. Cir. 2008)..................................................................................................41

Nippon Steel Corp. v. United States,
   458 F.3d 1345 (Fed. Cir. 2006)................................................................................................13

Nucor Corp. v. United States,
   28 CIT 188, 318 F. Supp. 2d 1207 (2004) ...............................................................................13

Papierfabrik August Koehler AG v. United States,
   36 CIT 40, 808 F. Supp. 2d 1350 (2012),
   aff’d without opinion, 493 F. App’x 104 (Fed. Cir. 2013).......................................................42

Shandong TTCA Biochem. Co., Ltd. v. United States,
   35 CIT 545, 774 F. Supp. 2d 1317 (2011) .........................................................................14, 24

Timken U.S. Corp. v. United States,
   421 F.3d 1350 (Fed. Cir. 2005)................................................................................................13

U.S. Steel Grp. v. United States,
   96 F.3d 1352 (Fed. Cir. 1996)..................................................................................................13

United Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied Indus. & Serv.
   Workers Int'l Union, AFL-CIO, CLC v. United States,
   348 F. Supp. 3d 1328 (Ct. Int’l Trade 2018) ...........................................................................36

Universal Camera Corp. v. NLRB,
   340 U.S. 474 (1951) ...........................................................................................................12, 13

USEC Inc. v. United States,
  34 F. App’x 725 (Fed. Cir. 2002) ............................................................................................13

Whirlpool Corp. v. United States,
   37 CIT 1775 (2013) .................................................................................................................43

Zenith Radio Corp. v. United States,
   437 U.S. 443 (1978) .................................................................................................................14



                                                                    v
           Case 1:20-cv-03698-TMR Document 28                                      Filed 05/28/21             Page 6 of 56




                                          TABLE OF AUTHORITIES (cont’d)

Statutes                                                                                                                           Page(s)

19 U.S.C. § 1516a(b)(1)(B)(i)........................................................................................................12

19 U.S.C. § 1673d(b)(1) ................................................................................................................42

19 U.S.C. § 1677(7)(B) ..................................................................................................................16

19 U.S.C. § 1677(7)(B)(i)(III) .......................................................................................................42

19 U.S.C. § 1677(7)(C)(i) ....................................................................................................2, 15, 16

19 U.S.C. § 1677(7)(C)(ii) ...................................................................................................4, 16, 35

19 U.S.C. § 1677(7)(C)(ii)(I) .........................................................................................4, 35, 36, 42

19 U.S.C. § 1677(7)(C)(ii)(II)..................................................................................................35, 36

19 U.S.C. § 1677(7)(C)(iii) ................................................................................................17, 40, 41

19 U.S.C. § 1677(7)(C)(iii)(V) ..........................................................................................41, 42, 45

19 U.S.C. § 1677(7)(E)(ii) .......................................................................................................35, 40

19 U.S.C. § 1677(7)(G)..................................................................................................................14

19 U.S.C. § 1677(7)(J) .........................................................................................................5, 11, 40

28 U.S.C. § 2639(a)(1)...................................................................................................................12

Legislative Materials                                                                                                              Page(s)

Statement of Administrative Action to the Uruguay Round Agreements Act,
    H.R. Rep. No. 103- 316, vol. I (1994) ...............................................................................13, 45

Trade Preferences Extension Act of 2015,
   Pub. L. No. 114-27, 129 Stat. 362 (2015) ................................................................................11

Regulations

19 CFR § 207.2(f) ..........................................................................................................................34

19 CFR § 207.4 ..............................................................................................................................34




                                                                      vi
            Case 1:20-cv-03698-TMR Document 28                                       Filed 05/28/21               Page 7 of 56




                                           TABLE OF AUTHORITIES (cont’d)

U.S. International Trade Commission Publications

Carbon and Alloy Steel Threaded Rod from Thailand,
   Inv. No. 731-TA-1444 (Final), USITC Pub. 4998 (Dec. 2019)...............................................37

Certain Collated Steel Staples from China,
   Inv. Nos. 701-TA-626 and 731-TA-1452 (Final), USITC Pub. 5085 (Jul.
   2020) ........................................................................................................................................25

Certain Lightweight Thermal Paper from China and Germany,
   Inv. Nos. 701-TA-451 and 731-TA-1126-1127 (Remand), USITC Pub. 4334
   (Sep. 2011) ...............................................................................................................................42

Certain Tissue Paper Products From China,
   Inv. No. 731-TA-1070B (Final), USITC Pub. 3758 (Mar. 2005)............................................37

Large Diameter Welded Pipe from China and India,
   Inv. Nos. 701-TA-593-594 and 731-TA-1402 and 1404 (Final), USITC Pub.
   4859 (Jan. 2019).......................................................................................................................37

Large Residential Washers from China,
   Inv. No. 731-TA-1308 (Final), USITC Pub. 4666 (Jan. 2017) ................................................24

Quartz Surface Products from India and Turkey,
   Inv. Nos. 701-TA-624-625 and 731-TA-1450-1451 (Final), USITC Pub. 5061
   (Jun. 2020) ...............................................................................................................................37

Refillable Stainless Steel Kegs from Mexico,
    Inv. No. 731-TA-1427 (Final), USITC Pub. 4976 (Oct. 2019) ...............................................25

Ripe Olives from Spain,
   Inv. Nos. 701-TA-582 and 731-TA-1377 (Final), USITC Pub. 4805 (Jul.
   2018) ........................................................................................................................................37

Small Diameter Graphite Electrodes from China,
   Inv. No. 731-TA-1143 (Final), USITC Pub. 4062 (Feb. 2009) ...............................................37

Sodium Nitrite from China and Germany,
   Inv. Nos. 701- TA-453 and 731-TA-1136-37 (Final), USITC Pub. 4029 (Aug.
   2008) ........................................................................................................................................37

Steel Concrete Reinforcing Bar from Mexico and Turkey,
    Inv. Nos. 701-TA-502 and 731-TA-1227 (Final), USITC Pub. 4496 (Oct.
    2014) ........................................................................................................................................37



                                                                        vii
           Case 1:20-cv-03698-TMR Document 28                                      Filed 05/28/21             Page 8 of 56




                                          TABLE OF AUTHORITIES (cont’d)

U.S. International Trade Commission Publications (cont’d)                                                                          Page(s)

Welded Stainless Steel Pressure Pipe from China,
   Inv. Nos. 701-TA-454 and 731-TA-1450-1144 (Final), USITC Pub. 4064
   (Mar. 2009) ..............................................................................................................................37




                                                                     viii
        Case 1:20-cv-03698-TMR Document 28               Filed 05/28/21     Page 9 of 56
                                                                               BUSINESS PROPRIETARY
                                                                                INFORMATION DELETED


       Defendant U.S. International Trade Commission ("Commission") hereby opposes the

motion for judgment upon the agency record filed by OCTAL Inc. and OCTAL SAOC-FSZ

(collectively "Plaintiffs" or "OCTAL"). The Commission respectfully asks the Court to affiim

the Commission's final affinnative dete1minations regarding Polyethylene Terephthalate

("PET") Sheet from Korea and Oman, as they are supported by substantial evidence and

othe1wise fully in accordance with law.


I.     STATEMENT PURSUANT TO RULE 56.2

       A.      Administrative Determination Sought to be Reviewed

       Plaintiffs seek review of the Commission's final affinnative detenninations in the

antidumping duty investigations of PET Sheet from Korea and Oman. Notice of the

dete1minations in these investigations was published at 85 Fed. Reg. 55,862 (Sept. 10, 2020)

(PD140). 1 The public version of the Commission's Views and Staff Repo1i for these

investigations is contained in Po�yethylene Terephthalate (PET) Sheet from Korea and Oman,

Inv. Nos. 731-TA-1455 and 731-TA-1457 (Final), USITC Pub. 5111 (Sept. 2020) (PD141).


       B.      Questions Presented and Summary of Argument

               1.      Is the Commission's Volume Finding Supported by Substantial
                       Evidence and in Accordance with Law?

       Yes. Cumulated subject impo1is entered in the                          ] of pounds in each

year of the 2017-2019 period of investigation ("POI"). Views at 30-31; CR at Table C-4. Over

the same period, these impo1is increased substantially to capture a majority share of the U.S.



       1 Citations to the public record are indicated by "PD," refeITing to list number 1 on the
index of the administrative record, and citations to the confidential record are indicated by "CD,"
refeITing to list number 2 on the index of the administrative record. Citations to the
Commission's confidential Views ("Views") and confidential Staff Repo1i ("CR") are to CD403.

                                                 1
       Case 1:20-cv-03698-TMR Document 28                Filed 05/28/21      Page 10 of 56




market. Views at 30-31; CR at Table C-4. This evidence fully supports the Commission’s

findings that the volume of cumulated subject imports, and the increase in that volume, are

significant in absolute terms and relative to consumption in the United States. Views at 32.

       OCTAL’s various arguments as to the putative lack of “adverse volume effects” fail

because they do not speak to any statutory obligation or demonstrate that the Commission’s

construction of the statute is unreasonable. Plaintiffs’ Br. at 10-24 (Dkt. No. 24) (“PlBr.”). The

Commission was not required under the statute to consider the effects of subject imports in

reaching its finding regarding the volume of those imports. 19 U.S.C. § 1677(7)(C)(i). Plaintiffs

cannot successfully challenge the Commission’s volume finding by raising issues the

Commission was not obligated to consider in reaching that finding.


               2.      Are the Commission’s Conditions of Competition Findings Supported
                       by Substantial Evidence and in Accordance with Law?

       Yes. The record supports the Commission’s finding that cumulated subject imports,

including “D-PET” from Oman, are highly substitutable with the domestic like product. See,

e.g., CR at II-11, Tables II-7, II-9 & II-10. In arguing otherwise, Plaintiffs both ignore the record

in these investigations and mischaracterize the Staff Report. PlBr. at 11-17. Further, OCTAL’s

claim that D-PET is superior to domestic PET sheet cannot be reconciled with the fact that prices

for D-PET are lower than prices for the domestic like product. See, e.g., CR at Table E-6.

       The record likewise supports the Commission’s finding that price is an important factor

in PET sheet purchasing decisions. See, e.g., CR at Tables II-6-7 & II-12. OCTAL’s suggestion

that certain purchaser questionnaire responses should have been accorded more weight than

others in assessing the importance of price overlooks the Commission’s role as the fact finder

insofar as OCTAL’s claim does not establish that the Commission’s weighing of the evidence

was unreasonable. PlBr at 29. Plaintiffs’ claims that the Commission did not address all

                                                 2
       Case 1:20-cv-03698-TMR Document 28                Filed 05/28/21     Page 11 of 56




submitted questionnaire responses in assessing the importance of price, and ignored evidence on

the importance of non-price purchasing factors, are belied by the Commission’s Views

themselves. Id. at 19-24, 29, 31; Views at 29, 35 & n.151.


               3.      Is the Commission’s Price Effects Finding Supported by Substantial
                       Evidence and in Accordance with Law?

       Yes. The Commission properly found significant underselling by cumulated subject

imports and that cumulated subject imports had adverse price effects on the domestic industry.

Cumulated subject imports undersold the domestic like product in 74 of 76 possible quarterly

comparisons – or 97 percent of the time – by substantial margins. CR at Table E-6. In a market

where price is an important factor in purchasing decisions and subject imports and the domestic

like product are highly substitutable, these substantially lower-priced subject imports took

market share from the domestic industry. CR at Table C-4. Moreover, the record confirmed that

the domestic industry lost sales to subject imports due to their lower prices. See, e.g., CR at

Table V-10. Accordingly, substantial record evidence supports the Commission’s finding that

cumulated subject imports had adverse price effects on the domestic industry. Views at 38.

       Plaintiffs’ argument that the market share shift from the domestic industry to subject

imports from Oman was unrelated to these imports’ lower prices is unavailing. PlBr. at 19-24

and 37-38. The record – including OCTAL’s own sworn hearing testimony – reflects that price

is a very important purchasing factor for D-PET from Oman. See, e.g., Hr’g Tr. at 172-173

(PD115).

       Equally unavailing are OCTAL’s arguments regarding the Commission’s lost sales

analysis. OCTAL inaccurately claims that this analysis is based on certain purchaser responses

the Commission’s Staff considered “unusable.” PlBr. at 30-31. Staff did not consider these

responses unusable; to the contrary, Staff used them extensively. CR at Tables V-9-12.

                                                 3
       Case 1:20-cv-03698-TMR Document 28                  Filed 05/28/21      Page 12 of 56
                                                                                   BUSINESS PROPRIETARY
                                                                                    INFORMATION DELETED


Plaintiffs also mischaracterize the lost sales evidence, and there is no merit to their effort to

minimize the importance of the volume of imports from Oman confirmed to have taken sales

from the domestic industry for price reasons. PlBr. at 30-31.

       While Plaintiffs contend that the statute does not permit a finding of adverse price effects

based on significant underselling in the absence of significant price depression or suppression

(PlBr. at 25) the statute in fact contains no such prohibition. The absence of a price depression

or suppression finding does not preclude a finding of adverse price effects. See 19 U.S.C.

§ 1677(7)(C)(ii). OCTAL’s proposal not only adds a limitation to the statute that does not exist,

it also reads the price underselling provision – 19 U.S.C. § 1677(7)(C)(ii)(I) – out of the law and

is inconsistent with the Court’s precedent. In any event, even if the law is not clear on its face,

the Commission’s longstanding, publicly announced construction of the statutory price effects

provision is both reasonable and consistent with the statutory purpose, and is therefore entitled to

deference.


               4.      Is the Commission’s Impact Finding Supported by Substantial
                       Evidence and in Accordance with Law?

       Yes. The record supports the Commission’s finding that subject imports had a significant

impact on the domestic industry. The quantity and value of the domestic industry’s commercial

U.S. shipments, and the revenues from its commercial sales, decreased over the POI, despite the

[    ] percent increase in apparent U.S. consumption in the merchant market over this period.

CR at Table C-4. Moreover, the domestic industry lost [        ] percentage points of merchant

market share to cumulated subject imports over the POI. CR at Table C-4. Because cumulated

subject imports took market share from the domestic industry, the industry’s performance was

worse than it would have been otherwise. Views at 42-43. Further confirming the significant

impact that cumulated subject imports had on the domestic industry, majorities of domestic

                                                   4
       Case 1:20-cv-03698-TMR Document 28                Filed 05/28/21     Page 13 of 56




producers reported that these imports had negative effects on investment, growth, and

development. Views at 44; CR at Table VI-7.

       Contrary to OCTAL’s contention, there was a correlation between increasing subject

imports over the POI and decreasing profitability for the vast majority of the domestic industry.

CR at Table F-3. OCTAL also mistakenly argues that a negative determination is compelled

anytime domestic industry profitability increases as subject imports increase. PlBr. at 42. In

amending the statute in 2015, however, Congress explicitly instructed that profitability by itself

does not mandate a negative determination. 19 U.S.C. § 1677(7)(J). Many critical performance

factors other than profitability likewise indicated that cumulated subject imports had a significant

impact on the domestic industry, and the Commission found that the domestic industry would

have performed materially better in the absence of the dumped imports. Views at 42–44.

Simply, the statute does not require the particular correlation evaluation that OCTAL proposes.

       Nor does the statute prescribe any specific way that the Commission must perform its

evaluation of the magnitude of the dumping margins, much less the causal linkage analysis

Plaintiffs would mandate. PlBr. at 50-53. The cases OCTAL cites do not support its contention

that the Commission’s evaluation of the dumping margins was deficient. PlBr. at 44-47. To the

contrary, the Commission appropriately considered the magnitude of the dumping margins.


II.    STATEMENT OF FACTS

       A.      Domestic Like Product, Domestic Industry, and Cumulation

       In September 2020, the Commission unanimously determined that an industry in the

United States was materially injured by reason of PET sheet from Korea and Oman found by the

U.S. Department of Commerce to be sold in the United States at less than fair value. Views at 3.

The Commission defined a single domestic like product coextensive with the scope, determined


                                                 5
       Case 1:20-cv-03698-TMR Document 28                  Filed 05/28/21      Page 14 of 56
                                                                                  BUSINESS PROPRIETARY
                                                                                   INFORMATION DELETED


that appropriate circumstances existed to exclude [                     ] from the domestic

industry, and cumulated subject imports from Korea and Oman for purposes of its material injury

analysis. Views at 7-18.2


       B.        Conditions of Competition

       Captive Production. The Commission determined that the statutory captive production

provision applied to these investigations and accordingly focused primarily on the merchant

market in its analysis. Views at 22-25.

       Demand. U.S. demand for PET sheet is driven by demand for its end use products, which

include a wide variety of food, beverage, and retail packaging. Views at 7, 25. Apparent U.S.

consumption of PET sheet in the merchant market increased overall by [          ] percent during the

POI. Views at 25.

       Supply. Cumulated subject imports were the largest source of supply to the U.S.

merchant market throughout most of the POI. OCTAL SAOC-FSZ, the sole producer in Oman,

shut down production for six weeks in 2018 due to damage from a tropical cyclone. Nonsubject

imports were the smallest source of supply to the U.S. merchant market throughout the POI.

Views at 26-27.

       Substitutability and Other Conditions. The Commission found a high degree of

substitutability between domestically produced PET sheet and cumulated subject imports. Views

at 27. Substantial majorities of responding market participants, in comparisons between PET

sheet from Korea and the domestic like product, and in comparisons between PET sheet from

Oman and the domestic like product, reported that such PET sheet is always or frequently



       2
           Plaintiffs have not appealed these issues, or captive production.

                                                   6
       Case 1:20-cv-03698-TMR Document 28               Filed 05/28/21     Page 15 of 56




interchangeable. Views at 16, 27. Likewise, majorities or pluralities of purchasers reported that

the domestic like product and subject imports from Oman were comparable in 15 of 22

purchasing factors, and, in comparisons of subject imports from Korea with either the domestic

like product or subject imports from Oman, at least one of the two responding purchasers

reported that the products being compared were comparable for each purchasing factor. Views

at 16–17, 27.

       Notwithstanding OCTAL’s contention that its “D-PET” product from Oman is superior

to the domestic like product, the Commission observed that purchasers generally found the

domestic like product and subject imports from Oman comparable. Views at 28. Moreover,

majorities of purchasers found the domestic like product comparable to subject imports from

Oman in those factors deemed “very important” by most purchasers (14 of 17). Views at 28.

The record also reflected that purchasers used subject imports from Oman and the domestic like

product interchangeably, most notably when supply from Oman became disrupted by cyclone

damage and purchasers turned to the domestic like product. Views at 28-29. Accordingly, the

Commission found that neither D-PET’s physical qualities or its other characteristics

meaningfully limit the substitutability between subject imports from Oman and the domestic like

product. Views at 28.

       The Commission found that price is an important factor in purchasing decisions for PET

sheet. Views at 29. Nearly all responding purchasers (16 of 17) reported that price is a very

important factor in their PET sheet purchasing decisions, and the majority of purchasers (11 of

17) reported that they usually purchase the lowest-priced PET sheet. Views at 29. Majorities of

U.S. producers and importers, and at least half of responding purchasers, reported that non-price

differences were only sometimes or never significant in purchasing decisions for PET sheet in



                                                7
       Case 1:20-cv-03698-TMR Document 28               Filed 05/28/21       Page 16 of 56
                                                                                 BUSINESS PROPRIETARY
                                                                                  INFORMATION DELETED


comparisons between the domestic like product and subject imports. Views at 29. More

purchasers ranked price as among the top three factors they consider in their purchasing

decisions for PET sheet than any other factor besides quality. Views at 29. Consequently, the

Commission concluded that, while other factors may also be important, the record clearly

indicated that price is an important factor in purchasing decisions for PET sheet. Views at 29.

       The Commission indicated that it would address Plaintiffs’ argument that purchasers buy

subject imports from Oman mainly for non-price reasons in the price effects section of its

opinion. Views at n.128. For reasons discussed in Section II.E. below, the Commission found

this argument unpersuasive.


       C.      Volume

       The Commission found the volume of cumulated subject imports, and the increase in that

volume, significant in both absolute terms and relative to consumption in the United States.

Views at 32. Cumulated subject imports’ volume in the merchant market increased overall by

[    ] percent from 2017 to 2019, from [               ] pounds to [               ] pounds. Views

at 30-31. Cumulated subject imports’ share of the U.S. merchant market increased by [         ]

percentage points over the POI, from [     ] percent in 2017 to [      ] percent, a majority share,

in 2019. Views at 31. The Commission indicated that it would address OCTAL’s arguments as

to the supposed lack of effects of cumulated subject imports in the price effects and impact

sections of its opinion. Views at n.140.


       D.      Price Effects

       The Commission analyzed price effects in the context of its findings of a high degree of

substitutability between the domestic like product and cumulated subject imports, and that price

is an important factor in purchasing decisions for PET sheet. Views at 33. The Commission

                                                8
       Case 1:20-cv-03698-TMR Document 28               Filed 05/28/21     Page 17 of 56
                                                                               BUSINESS PROPRIETARY
                                                                                INFORMATION DELETED


found that cumulated subject imports pervasively undersold the domestic like product throughout

the POI by significant margins. Views at 34. Specifically, cumulated subject imports undersold

the domestic like product in 74 of 76 possible quarterly comparisons, with [               ]

pounds of subject imports reported in those quarters, and with an average underselling margin of

16.6 percent. Views at 34. The Commission also observed that the domestic industry lost sales

to these lower-priced imports, noting that, of the 10 purchasers who responded that they

purchased subject imports instead of the domestic like product, five reported price as a primary

reason for doing so. Views at 34. Likewise, contemporaneous documentation of price

negotiations indicated that domestic producers lost sales to subject imports because of their

lower prices. Views at 34 & n.148. The Commission also observed that there was an [            ]

percentage point market share shift from the domestic industry to lower-priced cumulated subject

imports over the POI. Views at 34 n.149.

       The Commission rejected OCTAL’s argument that the domestic industry lost sales and

market share to subject imports from Oman mainly for non-price reasons. Views at 35. While

acknowledging that the record contained statements from certain firms indicating that they

purchased subject imports from Oman for non-price reasons – Views at 35 & n.151 – the

Commission observed that OCTAL itself testified at the hearing as to the importance of price in

purchasing decisions for PET sheet from Oman, and that the questionnaire responses of the same

firms indicating that they purchased subject imports from Oman for non-price reasons reflect that

they consider price as very important in their purchasing decisions for PET sheet. Views at 35-

36. Moreover, all five firms reporting price as a primary reason for their purchase of subject

imports over the domestic like product purchased subject imports exclusively from Oman.

Views at 36-37. The Commission also noted the ample record evidence indicating that D-PET’s



                                                 9
       Case 1:20-cv-03698-TMR Document 28                Filed 05/28/21     Page 18 of 56
                                                                               BUSINESS PROPRIETARY
                                                                                INFORMATION DELETED


lower carbon footprint is not a primary driver for choosing D-PET over the domestic like

product. Views at n.154. Based on the foregoing, the Commission found the underselling to be

significant. Views at 37.

       The Commission found that subject imports did not depress prices for the domestic like

product to a significant degree, as prices for domestic pricing products were higher at the end of

the POI than at the beginning. Views at 37-38. The Commission also found that subject imports

did not prevent price increases which otherwise would have occurred to a significant degree, as

the record did not indicate that the domestic industry had incurred a cost-price squeeze over the

POI. Views at 38.

       The Commission concluded its price effects analysis as follows: “we find that subject

imports significantly undersold the domestic like product, gaining sales and market share at the

domestic industry’s expense due to their lower prices. We therefore find that cumulated subject

imports had significant adverse price effects on the domestic industry.” Views at 38.


       E.      Impact

       The Commission found that, notwithstanding some improvements in the domestic

industry’s performance, which occurred as apparent U.S. consumption increased over the POI,

cumulated subject imports had adverse effects on the domestic industry. Views at 42. The

quantity and value of the domestic industry’s commercial U.S. shipments, and the revenues from

its commercial sales, decreased over the POI, despite the [    ] percent increase in apparent U.S.

consumption in the merchant market. Views at 43. Cumulated subject imports also took sales

and market share from the domestic industry. Views at 42. Moreover, because subject imports

took market share from the domestic industry, its production, shipments, and revenues were

lower than they would have been otherwise. Views at 42-43. Further, majorities of domestic


                                                10
       Case 1:20-cv-03698-TMR Document 28               Filed 05/28/21     Page 19 of 56
                                                                               BUSINESS PROPRIETARY
                                                                                INFORMATION DELETED


producers reported that the subject imports had negative effects on investment, growth, and

development. Views at 44.

       The Commission rejected Plaintiffs’ argument that subject imports did not injure the

domestic industry because aggregate profitability increased over the POI, observing that

profitability alone does not provide a basis for a negative determination under 19 U.S.C.

§ 1677(7)(J).3 Views at 43-44. The Commission also noted data in the record indicating that

most firms in the domestic industry experienced declining financial performance during the POI:

most domestic producers had lower operating margins in 2019 than in 2017, and reported

operating losses in 2019. Views at 44.

       The Commission also rejected OCTAL’s argument that, in effect, the Commission must

find a linkage between material injury and the act of dumping, and that, in the investigations

under review, such linkage was lacking because Commerce calculated a 4.74 percent dumping

margin for OCTAL SAOC-FSZ. The Commission observed that the statute does not task the

Commission with determining whether the domestic industry is materially injured by reason of

dumping, but rather directs the Commission to determine whether the domestic industry is

materially injured by reason of dumped imports. Views at 43 n.184 (emphasis in original).

       The Commission likewise rejected OCTAL’s argument to the effect that, because it

serves a different segment of the U.S. market than U.S. producers – i.e., large purchasers – the

impact of subject import competition on the domestic industry is attenuated. It noted that

OCTAL serves a [                             ], which purchase in [                 ]. Views at

45.



       3
       This provision was added to the statute by the Trade Preferences Extension Act of 2015
(“TPEA”). Pub. L. No. 114-27, 129 Stat. 362 (2015).

                                                11
       Case 1:20-cv-03698-TMR Document 28                 Filed 05/28/21   Page 20 of 56




       The Commission considered whether other factors may have had an impact on the

domestic industry during the POI to ensure that it was not attributing injury from such other

factors to subject merchandise. Views at 45. It observed that neither demand trends nor non-

subject imports explained the magnitude of the domestic industry’s sales and market share losses

over the POI: apparent U.S. consumption increased over the POI, and nonsubject imports took

far less merchant market share from the domestic industry than cumulated subject imports.

Views at 45-46 & n.195.

       In light of the above, the Commission concluded that an industry in the United States is

materially injured by reason of cumulated subject imports of PET sheet from Korea and Oman

that are sold in the United States at less than fair value. Views at 47.


III.   STANDARD OF REVIEW

       Under the Tariff Act of 1930, this Court must uphold the Commission’s determinations,

findings, and conclusions unless they are “unsupported by substantial evidence on the record, or

otherwise not in accordance with law.” 19 U.S.C. § 1516a(b)(1)(B)(i); see also Chemours Co.

FC, LLC v. United States, 492 F. Supp. 3d 1333, 1335 (Ct. Int’l Trade 2021). The Commission’s

determinations are presumed to be correct, and the burden is on the party challenging the

determination to demonstrate otherwise. 28 U.S.C. § 2639(a)(1).

       The Supreme Court has defined “substantial evidence” as being “‘such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.’” Universal Camera

Corp. v. NLRB, 340 U.S. 474, 477 (1951). Substantial evidence is “something less than the

weight of the evidence, and the possibility of drawing two inconsistent conclusions from the

evidence does not prevent an administrative agency’s finding from being supported by

substantial evidence.” Consolo v. Fed. Mar. Comm’n, 383 U.S. 607, 620 (1966). Thus, under


                                                 12
       Case 1:20-cv-03698-TMR Document 28                 Filed 05/28/21     Page 21 of 56




the substantial evidence standard, a Court may not, “even as to matters not requiring expertise …

displace the {agency’s} choice between two fairly conflicting views, even though the court

would justifiably have made a different choice had the matter been before it de novo.” Universal

Camera, 340 U.S. at 488.

       The Commission is the trier of fact in injury investigations. As such, “{i}t is the

Commission’s task to evaluate the evidence it collects during its investigation” and “{c}ertain

decisions, such as the weight to be assigned a particular piece of evidence, lie at the core of that

evaluative process.” U.S. Steel Grp. v. United States, 96 F.3d 1352, 1357 (Fed. Cir. 1996);

Nippon Steel Corp. v. United States, 458 F.3d 1345, 1350 (Fed. Cir. 2006). Accordingly, the

Commission has “discretion to make reasonable interpretations of the evidence and to determine

the overall significance of any particular factor in its analysis.” Goss Graphics Sys., Inc. v.

United States, 22 CIT 983, 1004, 33 F. Supp. 2d 1082, 1100 (1998), aff’d, 216 F.3d 1357 (Fed.

Cir. 2000).

       Furthermore, since the Commission “‘is presumed to have considered all of the evidence

on the record,’” it is “‘not required to explicitly address every piece of evidence presented by the

parties’” during an investigation. Nucor Corp. v. United States, 28 CIT 188, 234, 318 F. Supp.

2d 1207, 1247 (2004) (quoting USEC Inc. v. United States, 34 F. App’x 725, 731 (Fed. Cir.

2002)). Instead, the Commission need only address the “issues material to {its} determination”

so that the “path of the agency may reasonably be discerned.” Statement of Administrative

Action accompanying the Uruguay Round Agreements Act, H.R. Rep. No. 103- 316, vol. I at

892 (1994) (“SAA”); see also Timken U.S. Corp. v. United States, 421 F.3d 1350, 1354–57 (Fed.

Cir. 2005).




                                                 13
        Case 1:20-cv-03698-TMR Document 28                  Filed 05/28/21      Page 22 of 56




        “When evaluating challenges to the ITC’s choice of methodology,” the Court has

explained, “the court will affirm the chosen methodology as long as it is reasonable.” JMC Steel

Grp. v. United States, 70 F. Supp. 3d 1309, 1316-17 & n.4 (Ct. Int’l Trade 2015) (citing

Shandong TTCA Biochem. Co., Ltd. v. United States, 35 CIT 545, 556, 774 F. Supp. 2d 1317,

1327 (2011)).

        In reviewing the Commission’s construction of a statute, this Court “applies the Chevron

two-prong analysis, which first looks at whether Congress has spoken directly to the issue.”

Allegheny Ludlum Corp. v. United States, 30 CIT 1995, 1998, 475 F. Supp. 2d 1370, 1375

(2006) (citing Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 842–43

(1984)). If the intent of the statute is clear, then “that is the end of the matter; for the court, as

well as the agency, must give effect to the unambiguously expressed intent of Congress.”

Chevron, 467 U.S. at 842-43. However, “where Congressional intent is unclear, ‘the court does

not simply impose its own construction on the statute … {r}ather ... the question for the court is

whether the agency’s {action} is based on a permissible construction of the statute.’” Allegheny

Ludlum, 30 CIT at 1998, 475 F. Supp. 2d at 1375 (quoting Chevron, 467 U.S. at 843).

Moreover, so long as the agency’s construction is a reasonable one, it need not be the only

reasonable interpretation, or even the most reasonable interpretation. Id. (citing Zenith Radio

Corp. v. United States, 437 U.S. 443, 450 (1978)).


IV.     ARGUMENT

        As an initial matter, we note that all of Plaintiffs’ efforts to undermine the Commission’s

findings are based on discussions of Omani imports only, ignoring that these imports were

cumulated with subject imports from Korea for purposes of the Commission’s injury analysis, as

required under the statute. Views at 18; 19 U.S.C. § 1677(7)(G). OCTAL’s arguments therefore


                                                   14
       Case 1:20-cv-03698-TMR Document 28                 Filed 05/28/21    Page 23 of 56
                                                                                  BUSINESS PROPRIETARY
                                                                                   INFORMATION DELETED


fail to address the findings the Commission actually made, and which it was required to make,

which concerned the cumulative volume, cumulative price effects, and cumulative impact of

subject imports.


       A.      The Commission’s Volume Finding is Supported by Substantial Evidence
               and in Accordance with Law

               1.     The Commission’s Volume Finding Should Be Sustained

       In accordance with its statutory mandate, the Commission “consider{ed} whether the

volume of imports of the merchandise, or any increase in that volume, either in absolute terms or

relative to production or consumption in the United States, is significant.” 19 U.S.C.

§ 1677(7)(C)(i). The results of that evaluation conclusively establish the reasonableness of the

Commission’s volume finding. Specifically:

       (1)     Cumulated subject import volume increased in the merchant market by over [          ]
               percent over the POI, from [               ] pounds in 2017 to [               ]
               pounds in 2019.
       (2)     Cumulated subject imports’ share of the U.S. merchant market increased by [          ]
               percentage points over the POI, from [      ] percent in 2017 to [    ] percent– a
               majority share – in 2019.


Views at 30-31; CR at Table C-4.

       This record, reflecting subject imports in the [                    ] of pounds that

substantially increased to capture a majority share of the U.S. market, more than suffices to

support the Commission’s volume finding. It should be sustained.


               2.     OCTAL’s “Adverse Volume Effects” Arguments Fail

       Implicitly conceding that it cannot contest the Commission’s volume finding under the

statute as written, OCTAL seeks to rewrite the statute. Specifically, OCTAL wrongly argues


                                                15
       Case 1:20-cv-03698-TMR Document 28                Filed 05/28/21     Page 24 of 56




that the Commission is required under the statute to evaluate the effects of subject imports in

reaching its finding about whether the volume of those imports is significant. PlBr. at 10-11.

The statutory volume provision, however, nowhere speaks of “effects.” It explicitly and

exclusively directs the Commission to evaluate the “volume” of subject imports and “any

increase in that volume.” 19 U.S.C. § 1677(7)(C)(i). The Commission’s volume findings

implicate a permissible and well-established construction of the statute and should be affirmed.

       OCTAL cites no evidence to support its claim that the word “significant” somehow

implies a Commission obligation to perform an “effects” analysis as part of its statutory

consideration of volume. PlBr. at 10-11. This is unsurprising, as none exists. Far from it, the

text and structure of the statute confirm the opposite conclusion, as reading the word

“significant” to mandate an effects analysis would render the statutory price effects and impact

provisions redundant. See 19 U.S.C. § 1677(7)(C)(ii)–(iii). That the Commission is not required

to evaluate the effects of subject imports in its volume analysis is further confirmed by the

heading language of 19 U.S.C. § 1677(7)(B). This heading bifurcates the Commission’s injury

assessment between an analysis of “volume,” on the one hand, and its “consequent impact” (i.e.,

its effects), on the other. Id. (emphasis added).

       Indeed, this Court has expressly rejected the same argument that OCTAL makes here.

The plaintiff in ITG Voma Corp. v. USITC, like the Plaintiffs in this case, challenged the

Commission’s finding of significant volume based on a putative lack of effects. 253 F. Supp. 3d

1339, 1357 (Ct. Int’l Trade 2017), aff’d, 753 F. App’x 913 (Fed. Cir. 2019). The Court affirmed

the Commission’s volume finding, holding that “ITG Voma’s argument presumes incorrectly

that the Commission is required by law to consider the domestic industry’s condition and

financial performance in its volume analysis. Rather, the Commission must consider the



                                                    16
       Case 1:20-cv-03698-TMR Document 28                Filed 05/28/21     Page 25 of 56




domestic industry’s condition and financial performance when analyzing whether subject

imports adversely impacted the domestic industry.” Id. (citing 19 U.S.C. § 1677(7)(C)(iii)).

       As confirmed by the text of the statute and the Court’s case law, the well-established

statutory volume analysis only concerns the volume of subject imports, and nowhere additionally

mandates a contextual analysis of volume effects. The Court should decline to “ask more of the

Commission than required by the statute.” Altx, Inc. v. United States, 370 F.3d 1108, 1123 (Fed.

Cir. 2004).

       Because the Commission is not required under the statute to evaluate the effects of

subject imports in reaching its finding about the volume of those imports, OCTAL’s arguments

as to the putative lack of “adverse volume effects” fail. PlBr. at 11-24. In short, OCTAL cannot

challenge the Commission’s volume finding by raising issues the Commission was nowhere

obligated to even consider in reaching that finding.

       Properly understood, OCTAL’s assertions and arguments regarding supposed “adverse

volume effects” are challenges to the Commission’s conditions of competition findings that

subject imports and the domestic like product are highly substitutable and that price is an

important factor in PET sheet purchasing decisions, as well as the Commission’s price effects

finding. Accordingly, we address the substance of these claims below, and not in the context of

volume.




                                                17
       Case 1:20-cv-03698-TMR Document 28               Filed 05/28/21     Page 26 of 56




       B.      The Commission’s Conditions of Competition Findings Are Supported by
               Substantial Evidence and in Accordance with Law

               1.     The Commission’s Substitutability Finding Is Supported by
                      Substantial Evidence and in Accordance with Law

       The Commission correctly found the domestic like product highly substitutable with

cumulated subject imports, including D-PET from Oman. Views at 27.4 The following record

evidence supports this finding.

       First, substantial majorities of responding market participants, in comparisons between

PET sheet from Korea and the domestic like product, and in comparisons between PET sheet

from Oman and the domestic like product, reported that such PET sheet is always or frequently

interchangeable. Views at 16, 27; CR at Table II-10. Specifically, in comparing the domestic

like product with subject imports from Korea, 16 of 17 U.S. producers reported that they were

always or frequently interchangeable; 9 of 10 U.S. importers reported that they were always or

frequently interchangeable; and all responding purchasers reported that they were always or

frequently interchangeable. CR at Table II-10. In comparing the domestic like product with

subject imports from Oman, 16 of 21 U.S. producers reported that they were always or

frequently interchangeable; six of seven U.S. importers reported that they were always or

frequently interchangeable; and six of nine purchasers reported that they were always or

frequently interchangeable. CR at Table II-10.

       Second, majorities or pluralities of purchasers reported that the domestic like product and

subject imports from Oman were comparable in 15 of 22 purchasing factors, and, in comparisons

of subject imports from Korea with the domestic like product, at least one of the two responding



       4
       The sole Omani producer, OCTAL, shipped only D-PET to the United States during the
POI. CR at I-12-13 & Table IV-4.

                                                 18
       Case 1:20-cv-03698-TMR Document 28               Filed 05/28/21     Page 27 of 56




purchasers reported that the products being compared were comparable for each purchasing

factor. Views at 16-17, 27; CR at Table II-9.5 Notably, most purchasers (five of nine) rated D-

PET from Oman and the domestic like product as having both comparable product clarity and

comparable formability. CR at Table II-9. Both here and in the administrative proceeding

below, OCTAL has asserted D-PET’s superiority to the domestic like product with respect to

these specific factors. See, e.g., PlBr. at 15; OCTAL’s Prehr’g Br. at 23 (CD362).6

       Third, majorities of purchasers found the domestic like product comparable to subject

imports from Oman in the most important purchasing factors (i.e., those factors deemed very

important by at least 14 of 17 responding purchasers). Views at 28; CR at Tables II-7, II-9. For

example, five of nine purchasers reported that domestic and Omani PET sheet are comparable

with respect to both product clarity and formability, and seven of nine reported them comparable

with respect to quality meets industry standards. See CR at Table II-9.

       Fourth, most purchasers (12 of 17) rated “PET is D-PET” as not important or only

somewhat important as a purchasing factor. Views at 28; CR at Table II-7. These responses

indicate that most purchasers did not view D-PET as meaningfully superior to or different from

other PET sheet, including the domestic like product.




       5
         The 15 purchasing factors for which majorities or pluralities of purchasers reported that
the domestic like product and subject imports from Oman were comparable were: availability,
delivery terms, delivery time, discounts offered, minimum quantity requirements, packaging,
payment terms, whether the product is A-PET, product clarity, product formability, whether the
quality meets industry standards, whether the quality exceeds industry standards, reliability of
supply, technical support/service, and U.S. transportation costs. CR at Table II-9.
       6
         Further undermining OCTAL’s claim that D-PET is superior to the domestic like
product, most purchasers rated U.S. and Omani PET sheet as comparable with respect to “quality
meets industry standards” (seven of nine) and “quality exceeds industry standards” (six of nine).
See CR at Table II-9.

                                                19
       Case 1:20-cv-03698-TMR Document 28                Filed 05/28/21     Page 28 of 56
                                                                                BUSINESS PROPRIETARY
                                                                                 INFORMATION DELETED


       Finally, the record demonstrntes that purchasers have used D-PET and the domestic like

product interchangeably, most notably when supply from Oman became disrnpted by cyclone

damage. Views at 29;                                 ] Purchaser Questionnaire Response at 11-

12, Q.III-l0(c) (CD2 48);                                     ] Purchaser Questionnaire Response

at 11, Q.III- l0(c) (CD360).7 When this event occuned, purchasers turned to the domestic like

product.

       The Commission's finding that the domestic like product is highly substitutable with

cumulated subject impo1ts, including D-PET from Oman, is suppo1ted by substantial evidence.

Nothing in Plaintiffs' selective and misleading attempt to establish that D-PET is superior to the

domestic like product demonstrates othe1wise. PlBr. at 11-17. For one thing, OCTAL fails to

address the fact that its D-PET product is lower priced than the domestic like product. See, e.g.,

CR at Table E-6; Hr'g Tr. at 146 (PD115) (testimony of OCTAL's Chief Operating Officer,

Barenberg, acknowledging that OCTAL's U.S. sales prices are lower than U.S. producers'

prices). That D-PET is sold at discount prices undermines Plaintiffs' claim that it is a premium

product.8

       While the Commission's substitutability finding was based on a comprehensive review of

all responding purchasers' assessments, as well as those of other market paiticipants, Plaintiffs

have attempted to establish that D-PET is superior to the domestic like product by cheny picking



       7 Hereinafter                                                                      ] will be
refened to as -] and
       8
         Further, in claiming that D-PET is superior to domestic PET sheet, OCTAL overlooks
that more purchasers repo1ted that U.S. product meets minimum quality specifications than
repo1ted that D-PET meets these specifications. See CR at Table II-11 (17 purchasers repo1ted
that U.S. product always or usually meets minimum quality specifications, whereas only eight
purchasers repo1ted that D-PET from Oman always or usually meets these specifications).

                                                20
       Case 1:20-cv-03698-TMR Document 28                Filed 05/28/21     Page 29 of 56
                                                                                BUSINESS PROPRIETARY
                                                                                 INFORMATION DELETED


for discussion only those small number of purchaser responses and submissions that they claim

support their position. PlBr. at 13-15. Notably, while the Commission received 17 final phase

purchaser questionnaire responses (CR at II-1), Plaintiffs focus only on three. PlBr. at 13–15

(only discussing the views of [

            ] – and ignoring entirely the views of all other purchasers comparing D-PET and the

domestic like product). But, even assessing substitutability with reference only to Plaintiffs’

preferred evidence does not yield their desired result: even among the three purchasers whose

views OCTAL selectively discusses, one reported that D-PET and the domestic like product are

frequently interchangeable (see [               ] Purchaser Questionnaire Response at 23, Q.IV-1

(CD360)) and two indicated that that they used domestic PET sheet in place of Omani product

during the shortfall of D-PET occasioned by Cyclone Mekunu. See [             ] Purchaser

Questionnaire Response at 11-12, Q.III-10(c) (CD248); [                  ] Purchaser Questionnaire

Response at 11, Q.III-10(c) (CD360).

       The Commission, on the other hand, appropriately evaluated all purchaser responses

comparing D-PET and the domestic like product, not merely those isolated responses Plaintiffs

may prefer. OCTAL appears to suggest, wrongly, that the Commission somehow erred by

considering all purchaser comparisons between D-PET and the domestic like product, instead of

only considering the comparisons made by purchasers that happened to buy D-PET over the POI.

PlBr. at 23 (“Customers that never purchased D-PET had no credible basis to address its superior

performance attributes”). There is no basis for Plaintiffs’ apparent belief that only purchasers

that happened to buy D-PET during the POI were able to credibly compare this product with

domestic PET sheet; as the Commission observed, the record provides no indication that any of

the purchasers that compared the domestic product and subject imports from Oman lacked a



                                                21
           Case 1:20-cv-03698-TMR Document 28            Filed 05/28/21      Page 30 of 56
                                                                                 BUSINESS PROPRIETARY
                                                                                  INFORMATION DELETED


basis for their comparison. Views at 28, n.119. Moreover, endorsing Plaintiffs' reasoning would

require the Commission, as a matter ofcourse, to ignore in its investigations pe1iinent, credible

evidence on substitutability from sophisticated purchasers, well aware ofthe differences (or lack

thereof) between the relevant products, unless these purchasers happen to buy certain products

during the POI. There is ce1iainly no requirement for this approach in the statute, and Plaintiffs

fail to demonstrate that the Commission's chosen approach to the evaluation ofthis evidence is

unreasonable. In any event, the majority ofresponding purchasers that bought D-PET over the

POI (-] ofseven) repo1ied that it is always or frequently interchangeable with domestic PET

sheet. 9

           Additionally, the section ofthe StaffRepo1i cited by OCTAL in no way "confmned that

OCTAL's D-PET sheet from Oman had significantly different physical characteristics" than the

domestic like product, as OCTAL claims. PlBr. at 12-13 (citing CR at I-11-12, the

"manufacturing processes" subsection ofthe Repo1i). This paii ofthe StaffRepo1i explains the

PET sheet production processes in the United States and Oman, not the chai·acteristics ofthe

resulting products. CR at I-10-13. The sole reference to "different physical prope1iies" in this

paii ofthe Report is simply a recitation ofOCTAL's own claims regai·ding D-PET. CR at I-12.

Nothing in the cited pages indicates that either the Commission itselfor its Staff considered D­

PET different from or superior to the domestic like product. Rather, in the section ofthe Repo1i

which actually addresses substitutability issues - Section II - the data, which ai·e extensively



                                ] Purchaser Questionnaire Response at 21, Q.IV-1 (CD11!1....
                           Pure aser Questionnaire Response at 23, Q.IV-1 (CD349); -
                           ] Purchaser Questionnaire Response at 22, Q.IV-1 (CD253);
                              uestionnaire Response at 23 .IV-1 CD360 . Hereinafter,
                                          ], and                              ] will be refe1Ted
                                      ], and

                                                 22
         Case 1:20-cv-03698-TMR Document 28               Filed 05/28/21      Page 31 of 56




cited by the Commission in its Views, corroborate the opposite conclusion. See CR at Tables II-

9-10 & Table II-12; Views at 16-17, 27-29. Likewise, in Section II of the Report, Staff indicated

that “{b}ased on available data, staff believes that there is a high degree of substitutability

between domestically produced PET sheet and PET sheet imported from subject sources.” CR at

II-11.

         The record supports the Commission’s substitutability finding. In suggesting otherwise,

OCTAL ignores the weight of the evidence and appears to misread the Staff Report. OCTAL

fails to demonstrate that the Commission’s substitutability finding is unsupported by substantial

evidence.


                2.     The Commission’s Finding on the Importance of Price Is Supported
                       by Substantial Evidence and in Accordance with Law

         The Commission reasonably found that price is an important factor in PET sheet

purchasing decisions.10 Views at 29. Nearly all responding purchasers (16 of 17) reported that

price is a very important factor in their PET sheet purchasing decisions. Views 29; CR at Table

II-7. Majorities of U.S. producers and importers, and at least half of responding purchasers,

reported that non-price differences were only sometimes or never significant in purchasing

decisions for PET sheet in comparisons between the domestic like product and subject imports.

Views at 17 and 29; CR at Table II-12.11


         10
          OCTAL persistently mischaracterizes the Commission’s finding on the importance of
price. The Commission did not find that price is “the only” purchasing factor (PlBr. at 11
(emphasis in original)) or that “price is the most important purchasing factor.” Id. at 26. Rather,
based on the record evidence, the Commission found that price is an important factor in PET
sheet purchasing decisions. Views at 29.
         11
         Specifically, 15 of 17 U.S. producers, five of nine U.S. importers, and two of three
U.S. purchasers reported that non-price differences were only sometimes or never significant in
comparing domestic PET sheet and Korean imports. Fourteen of 21 U.S. producers, four of six
                                                                                   (cont’d on next page)

                                                  23
       Case 1:20-cv-03698-TMR Document 28               Filed 05/28/21     Page 32 of 56




       Further confirming the importance of price in purchasing decisions, the majority of

purchasers (11 of 17) reported that they usually purchase the lowest-priced PET sheet. Views at

29; CR at II-13. Likewise, more purchasers ranked price as among the top three factors they

consider in their purchasing decisions for PET sheet (20 firms) than any other factor besides

quality (21 firms). Views at 29; CR at Table II-6.

       Plaintiffs ignore this compelling record showing that the vast majority of purchasers

considered price very important in their purchasing decisions. Instead, they wrongly suggest that

the Commission was required to accord more weight to the questionnaire responses of OCTAL’s

customers than other purchaser responses in assessing the importance of price. PlBr. at 29

(asserting that “the most significant information” on the importance of price comes from its

customers). As an initial matter, this suggestion overlooks that it is within the Commission’s

discretion as factfinder to choose any reasonable methodology and to make reasonable

interpretations of the evidence. See Shandong TTCA Biochem., 35 CIT at 556, 774 F. Supp. 2d

at 1327-28; Goss Graphics Sys., 22 CIT at 1004, 33 F. Supp. 2d at 1100.12 In any event, even

focusing on just the responses of OCTAL’s customers, as Plaintiffs prefer, reveals that these




U.S. importers, and five of 10 U.S. purchasers reported that non-price differences were only
sometimes or never significant in comparing domestic PET sheet and Omani imports. CR at
Table II-12.
       12
          Moreover, the Commission in other investigations has explained that it generally does
not accord more weight to certain purchaser questionnaire responses over others. See Large
Residential Washers from China, Inv. No. 731-TA-1308 (Final), USITC Pub. 4666 at 15-16,
n.71 (Jan. 2017) (explaining that it is “not {Commission} practice” to weight certain purchaser
questionnaire responses more heavily than others).

                                               24
       Case 1:20-cv-03698-TMR Document 28                 Filed 05/28/21      Page 33 of 56
                                                                                  BUSINESS PROPRIETARY
                                                                                   INFORMATION DELETED


finns all considered price a very important factor in their purchasing decisions,13 and that all but

one of them either always or usually purchase the lowest-priced PET sheet.14

       Additionally, while Plaintiffs emphasize that price is not the most frequently cited

"number one most impo1iant purchasing factor," this argument misses the mark. PlBr. at 25-28.

Price need not be the most impo1iant factor in purchasing decisions to be an impo1iant factor in

purchasing decisions. See Acciai Speciali Terni, Sp.A. v. United States, 19 CIT 1051, 1059-160

(1995) (sustaining the Commission's finding as to the impo1iance of price where purchasers did

not list it as the most impo1iant purchasing factor, but listed price as "a ve1y impo1iant factor").

Indeed, the Commission routinely finds price an impo1iant purchasing factor - and ultimately

reaches an affnmative detennination -where, as here, price is not the most oft-cited number one

factor, but the record clearly indicates its impo1iance. See, e.g., Certain Collated Steel Staples

from China, Inv. Nos. 701-TA-626 and 731-TA-1452 (Final), USITC Pub. 5085 at 18 & n.88

(Jul. 2020); Refillable Stainless Steel Kegs from Mexico, Inv. No. 731-TA-1427 (Final), USITC

Pub. 4976 at 31 (Oct. 2019).



       13 See                ] Purchaser Questionnaire Response at 18, .III-24 CD252);
-] Purchaser Questionnaire Response at 19, .III-24 CD248 ·                         ] Purchaser
Questionnaire Response at 16, Q.III-24 (CD231);                          ] Purchaser
Questionnaire Response at 18 .III-24 CD349);                 Pure aser Questionnaire Response
at 18, Q.III-24 CD253                    ] Purchaser Questionnaire Response at 19, Q.III-24
(CD251);                       aser Qu s .ionnaire Response at 19, Q.III-24 (C�
Hereinafter                      ] and                ] will be refeITed to as -]


       14 See                  ] Purchaser Questionnaire Response at 19, Q.III-27 CD252 ·
-] Purchaser Questionnaire Response at 17, Q.III�31);                                         ]
�estionnaire Response a� (CD349); -] Pure aser Quesbonnau-e
Response at 19, Q.III-27 CD253 ; -] Purchaser Questionnaire Response at 20,
Q.III-27 (CD251);                  ] Purchaser Questionnaire Response at 20, Q.III-27 (CD360)
(in each case reflectmg t at t ese fnms either always or usually but the lowest-priced PET
sheet).

                                                 25
       Case 1:20-cv-03698-TMR Document 28                 Filed 05/28/21     Page 34 of 56
                                                                                 BUSINESS PROPRIETARY
                                                                                  INFORMATION DELETED


       OCTAL's claim that the Commission did not "address all 17 U.S. purchaser

questionnaire responses" in reaching its finding on the importance of price is inaccurate and

belied by the Views themselves. See PlBr. at 29, 31. The Commission explicitly discussed all

17 of these responses, observing, among other things, that "{n}early all responding purchasers

(16 of 17) repo1ied that price is a ve1y impo1iant factor in their PET sheet purchasing decisions."

Views at 29 (citing Table 11-7) (emphasis added). Moreover, the Table in the Staff Report to

which the Commission cited lists in detail the importance of various purchasing factors as

repo1ied by each of the 17 responding purchasers. See CR at Table II-7.

       Contraiy to Plaintiffs' contention, the Commission did not "ignore" evidence on the

impo1iance of OCTAL's production capability as a non-price purchasing factor for ce1iain of

OCTAL's lai·ger customers. PlBr. at 19-24. 15 In fact, the Commission expressly acknowledged

these customers' statements that they purchased D-PET for non-price reasons. See Views at 35

& n.151, citing                 ] declaration (CD248) and                   ] Purchaser

Questionnaire response (CD360), which both discuss OCTAL's production capacity as a

purchasing factor, and which are the exact evidence on the impo1iance of OCTAL's capacity that

Plaintiffs wrongly claim the Commission ignored (PlBr. at 17-18). 16 The Commission did not


        15
          It is in fact OCTAL that has ignored relevant evidence, viz., that for the majority of its
responding customers (�n), its lai·ger production capacity is simply not an impo1iant
�See-] Purchaser Questionnaire Responses at �D231);
-] Purchaser Questionnaire Response at Q.I�); -]
Purchaser Questionnaire Response at Q.III-24 (CD253); and -] Purchaser
Questionnaire Response at Q.III-24 (CD251) (in each case rating "single producer able to
provide all your PET sheet needs" as either only somewhat impo1iant or not impo1iant as a
purchasing factor).
        16
         Not only does OCTAL overlook that the Commission addressed the precise arguments
and evidence that OCTAL claims the Commission ignored, OCTAL also states, inco1Tectly, that
the Commission instead addressed an ai·gument OCTAL never made. PlBr. at 19 n.2. In fact,
OCTAL did make the ai·gument, addressed on page 45 of the Views, that, due to its lai·ger
                                                                                  (cont'd on nextpage)

                                                 26
       Case 1:20-cv-03698-TMR Document 28                Filed 05/28/21     Page 35 of 56




ignore this evidence; rather it simply found that that this evidence did not outweigh the

overwhelming evidence on the importance of price, including from those same large customers

OCTAL emphasizes. Views at 35-36 (finding the evidence regarding the importance of non-

price purchasing factors to certain of OCTAL’s larger customers not to outweigh the evidence on

the importance of price, including evidence on the importance of price to these very same

customers).

       Similarly puzzling is OCTAL’s claim that the Commission ignored evidence on the

importance of D-PET’s supposed superior quality as a non-price purchasing factor for its large

customers. PlBr. at 19-24. Not only did the Commission expressly acknowledge these

customers’ submissions on precisely this issue, see Views at 35 & n.151, it also assessed their

views on the supposed superiority of D-PET as part of its substitutability analysis. Views at 28.

As discussed in this analysis, far from confirming D-PET’s superiority to the domestic like

product, the record revealed the products to be highly substitutable.

       At bottom, the Commission did not ignore evidence on non-price purchasing factors.

Instead, the Commission acknowledged this information, but decided not to give it controlling

weight in light of conflicting evidence in the record:

               We acknowledge that the record contains statements from certain
               firms that they purchased subject imports from Oman for non‐price
               reasons … {h}owever, we find that these statements do not
               outweigh the aggregate data from market participants as a whole,
               which … reflects that price is an important factor in purchasing
               decisions for PET sheet and that most purchasers usually purchase
               the lowest‐priced product.



production capacity, it serves a different market segment than U.S. producers – i.e., large
purchasers. See, e.g., OCTAL’s Posthr’g Br. at 9 (CD370) (“… OCTAL is not really competing
in the same segment of the market as the smaller scale domestic producers supplying smaller
scale thermoformers … .”).

                                                 27
        Case 1:20-cv-03698-TMR Document 28               Filed 05/28/21     Page 36 of 56
                                                                               BUSINESS PROPRIETARY
                                                                                INFORMATION DELETED


Views at 35. This was both reasonable and within the Commission’s discretion. See Goss

Graphics, 22 CIT at 1004, 33 F. Supp. 2d at 1100 (The Commission has the “discretion to make

reasonable interpretations of the evidence and to determine the overall significance of any

particular factor in its analysis”).


        C.      The Commission’s Price Effects Finding is Supported by Substantial
                Evidence

                1.      The Commission’s Price Effects Finding Should be Sustained

        The Commission’s finding that cumulated subject imports had adverse price effects on

the domestic industry is supported by substantial evidence. It is undisputed that over the POI

[              ] pounds of cumulated subject imports undersold the domestic like product in 74

of 76 possible quarterly comparisons – or 97 percent of the time – with an average underselling

margin of 16.6 percent. Views at 34; CR at Table E-6. It is likewise undisputed that over the

same period, cumulated subject imports took [     ] percentage points of merchant market share

from the domestic industry. Views at 35 n.149; CR at Table C-4. The record confirmed a high

degree of substitutability between cumulated subject imports and the domestic like product, and

that price is an important factor in PET sheet purchasing decisions. Views at 33 (reiterating the

Commission’s conditions of competition findings as context for its price effects analysis); CR at,

e.g., Tables II-9–10 (confirming a high degree of substitutability) and Tables II-6–7 (confirming

the importance of price in purchasing decisions). The Commission reasonably found that this

evidence confirmed that the pervasive and substantial underselling by cumulated subject imports

resulted in a loss of domestic industry market share. Views at 38.

        Other record evidence also supports the Commission’s finding that cumulated subject

imports had adverse price effects on the domestic industry. Specifically, the record confirmed

that the domestic industry had lost sales to subject imports due to their lower prices. Views at

                                                28
       Case 1:20-cv-03698-TMR Document 28                Filed 05/28/21     Page 37 of 56
                                                                                BUSINESS PROPRIETARY
                                                                                 INFORMATION DELETED


34-35. Of the 10 purchasers that indicated that they purchased subject imports rather than the

domestic like product, half indicated that price was a primary reason for doing so. Views at 34;

CR at Table V-10. Contemporaneous documentation of price negotiations likewise indicated

that domestic producers lost sales to subject imports because of their lower prices. Views at 34

& n.148 (describing four of these negotiations); Petitioner’s Posthr’g Br. at Ex. 4 (CD371). For

example, in an email from [



                                                                           ]. See Petitioner’s

Posthr’g Br. at Ex. 4, Attach. 2 (CD371).

       In sum, in a market in which price is an important factor in purchasing decisions, the

domestic industry lost market share to significantly lower priced, highly substitutable subject

imports, and the record confirms that the domestic industry lost sales to these imports due to

their lower prices. The record therefore amply supports the Commission’s finding that

cumulated subject imports had adverse price effects on the domestic industry. Views at 38.


               2.      OCTAL’s Market Share Shift Argument Fails

       While OCTAL has attempted to argue, both here and before the Commission, that the

market shift from domestic product to imports from Oman was “demonstrably unrelated to

prices” (PlBr. at 37), the record confirms the opposite. Views at 36-37.17 The Commission fully

acknowledged the submissions from some of OCTAL’s customers indicating that they purchased


       17
           OCTAL also appears to be under the misimpression that the Commission was required
in its price effects analysis to perform a granular evaluation comparing quarterly shifts in market
share with quarterly import pricing. PlBr. at 38. There is no such requirement. In any event,
given that cumulated subject imports undersold the domestic like product in nearly all quarterly
comparisons (CR at Table E-6), a quarterly evaluation would only further confirm a correlation
between underselling and the market share shift.

                                                29
       Case 1:20-cv-03698-TMR Document 28               Filed 05/28/21     Page 38 of 56
                                                                               BUSINESS PROPRIETARY
                                                                                INFORMATION DELETED


subject imports from Oman for non-price reasons. Views at 35 & n.151. However, the

Commission went on explain why, nevertheless, the record reflected that price is an important

purchasing factor for D-PET from Oman, including for those ve1y customers whose responses

OCTAL emphasizes.

       As the Commission observed, the same fnms that indicated they purchased subject

imports from Oman for non-price reasons still rated price as a very important factor in their

purchasing decisions for PET sheet. Views at 36.18 Likewise, all fnms repo1iing price as a

primaiy reason for their purchase of subject impo1is rather than the domestic like product

purchased subject impo1is exclusively from Oman. Views at 36-37.19

       Fmiher, OCTAL's own COO testified at the Commission hearing as to the impo1iance of

price in purchasing decisions for PET sheet from Oman. Views at 36; Hr' g Tr. at 172-173

(PD115) (Barenberg: " ... if we were to go out and raise price ... we would absolutely lose

business without question.").20 So too did OCTAL's customers. Indeed, the ve1y D-PET

customers upon whose responses OCTAL relies confinned at the heai·ing that price is impo1iant

to them. See Hr'g Tr. at 154 (PDl 15) (testimony of McGuire, Cleai·ly Clean: "Well, I will tell


       18Citing                 ] Purchaser Questionnaire Response at                   52);
-] Purchaser Quest10nnaire Response at Q.III-24 (CD248                                 ]
Purchaser Questionnaire Response at Q.III-24 (CD349); and
Questionnaire Response at Q.111-24 (CD360).
       19
              .: I         Prelimina1y Phase Lost Sales/Lost Revenue Survey Response at 1
(CD82); I                 ] Preliminaiy Phase Lost Sales/Lost Revenue Survey �at 1
(CD95); I                chaser Questionnaire Response at .11-1 a CD231); -]
Purchaser Questionnaire Response at Q.11-l(a) (CD253); and               Purchaser
Questionnaire R    nse at� (CD251). Hereinafter,                                      ] will
be refened to as ii] and_], respectively.
       20
           At the heai·ing, OCTAL's counsel also acknowledged the impo1iance of price in O­
PET purchasing decisions, noting that "there ai·e some customers who like ... that OCTAL has
this cost advantage." Hr'g Tr. at 213 (Po1ier) (PD l 15).

                                                30
       Case 1:20-cv-03698-TMR Document 28                Filed 05/28/21     Page 39 of 56




you price is always a motivating factor. There’s no doubt about it.”); see also Hr’g Tr. at 155

(PD115) (testimony of Orkisz, Inline: “So, yeah, price is a big driver...”). That both D-PET

customers appearing at the hearing in support of OCTAL nevertheless testified as to the

importance of price is telling.21

       Plaintiffs’ attempt to contest the Commission’s assessment on the importance of price in

D-PET purchases, and the resulting connection between price and the market share shift, is thus

unavailing. PlBr. at 19-24, 37-38.22 OCTAL does not even address the fact that its own

testimony, as well the testimony and questionnaire responses of its customers, confirms the

importance of price in D-PET purchases. Instead, OCTAL emphasizes other evidence that either

simply confirms what the Commission acknowledged – that certain OCTAL customers indicated

that non-price purchasing factors played a role in their decision to purchase PET sheet from

Oman – or is irrelevant. PlBr. at 21-22. As the Commission explained, the statements by D-PET

customers on which OCTAL relies (PlBr. at 21-22) do not equate to statements that these

customers did not consider price to be an important factor. Views at 35-36. Indeed, as discussed

supra, these same customers, both at the hearing and in their purchaser questionnaire responses,

confirmed the importance of price in their purchasing decisions.




       21
           The record on substitutability between subject imports from Oman and the domestic
like product further confirms the importance of price in D-PET purchases. As most purchasers
(six of nine) consider the products to be always or frequently interchangeable, it reasonably
follows that the difference between purchasing from one supplier over another could be
determined by price. CR at Table II-10.
       22
          The shift in market share from the domestic industry to the lower-priced subject
imports answers Plaintiffs query as to how there could be significant underselling but not
significant price depression. PlBr. at 36. In a price sensitive market such as this one, in the face
of competition from lower priced subject imports, one would expect domestic producers to either
lower price or lose market share.

                                                31
       Case 1:20-cv-03698-TMR Document 28                Filed 05/28/21      Page 40 of 56
                                                                                 BUSINESS PROPRIETARY
                                                                                  INFORMATION DELETED


       The other evidence Plaintiffs cite in their bullet points (PlBr. at 21-22) is simply not

relevant to what purchasing factors drove the market share shift. The “production process

diagram” OCTAL cites, [



                     ]. See OCTAL’s Posthr’g Br. at Ex. 4 (CD370). Likewise, the carbon

footprint study OCTAL cites [

                                                              ]. See OCTAL’s Post-Conf. Br. at

Ex. 6 (CD103). Indeed, as the Commission explained in detail, and which OCTAL does not

acknowledge, the record does not reflect that carbon footprint is an important non-price

purchasing factor. Views at 36 n.154.23

        In emphasizing that its large customers indicated that the ability to purchase D-PET was

very important (PlBr. at 22), OCTAL fails to mention that these same firms, as discussed supra,

also reported that price was very important. Further, the Commission’s finding that most

purchasers usually purchase the lowest-priced product is not “demonstrably wrong” with respect

to D-PET purchasers, as Plaintiffs claim. Id. To the contrary, as discussed supra, all but one of

the purchasers who bought PET sheet from Oman over the POI reported that they always or

usually purchased the lowest-priced product.


       23
           Among other things, the Commission observed that, in contrast to price, carbon
footprint was not among the most frequently cited top three purchasing factors (CR at Table II-
6), and only three of 17 purchasers ranked carbon footprint as a very important factor (CR at
Table II-7). Views at 36 n.154. Moreover, as the Commission further observed, the vast
majority of purchasers (seven of eight) reported that U.S.‐produced PET sheet was either
superior or comparable to PET sheet from Oman with respect to recycled content, i.e., “R-PET”
(CR at Table II-9). Views at 36 n.154. To the extent that PET sheet purchasing decisions are
motivated by sustainability concerns, the record reflects, as the Commission noted, that the focus
of these concerns is on recycled content, not lower carbon footprint. See Petitioner’s Post-Hr’g
Br. at Exs. 1, 17, 18 & 19 (CD371) (containing the sustainability goals of several large domestic
retailers, major U.S. purchasers of downstream PET packaging products).

                                                32
       Case 1:20-cv-03698-TMR Document 28                Filed 05/28/21     Page 41 of 56
                                                                               BUSINESS PROPRIETARY
                                                                                INFORMATION DELETED


       Nor did the Commission find, as OCTAL claims, that D-PET purchasers “only care about

price and nothing else.” PlBr at 23.24 The Commission in actuality considered all of the views

expressed by purchasers in questionnaire responses and elsewhere in the record, and specifically

gave close scrutiny to the evidence pointed to by OCTAL concerning the views of its customers.

Views at 35 & n.151. Based on this evaluation, the Commission found, as well supported by the

attested purchaser questionnaires, that all but one of the seventeen responding purchasers

(including OCTAL’s customers) reported that price is a very important factor, and eleven of

them (including [   ] of the seven purchasers of PET Sheet from Oman) always or usually

purchase the lowest-priced product.25


               3.     OCTAL’s Lost Sales Arguments Fail

       Contrary to Plaintiffs’ claim (PlBr. at 30-31), the Commission did in fact evaluate and

take into account the lost sales data from the “Lost Sales and Lost Revenue” section of the Staff

Report. On page 34 and footnote 147 of the Views, the Commission specifically referred to

information from Table V-10 – evidence which is an integral part of that section of the Report,

and which summarizes purchasers’ responses as to whether and why they purchased subject

imports instead of a domestic product. Indeed, the Commission had to have considered the

evidence in the Lost Sales and Lost Revenue section of the report to conclude that there were


       24
          Indeed, the Commission explicitly stated that factors besides price may also be
important, but that the record clearly indicated that price is important in PET sheet purchasing
decisions. Views at 29.
       25
           OCTAL makes two additional unavailing arguments in this section of its brief that it
repeats in contesting the Commission’s lost sales analysis. PlBr. at 23-24 (arguing that the
Commission improperly relied on certain purchaser responses, and making the irrelevant
observation that the volume of sales lost to subject imports primarily due to price was less than
the total volume of D-PET purchases). These are rebutted below in explaining why Plaintiffs’
lost sales arguments fail.

                                                33
        Case 1:20-cv-03698-TMR Document 28                  Filed 05/28/21     Page 42 of 56
                                                                                   BUSINESS PROPRIETARY
                                                                                    INFORMATION DELETED


confirmed lost sales to cumulated subject imports primarily due to their lower prices. Views at

34.

        Equally unavailing is Plaintiffs’ claim that the Commission relied in its lost sales analysis

on two preliminary phase responses that the Commission’s Staff considered “unusable.” PlBr. at

30. Staff did not consider either [                      ] responses unusable. To the contrary, Staff

incorporated these responses in the lost sales tables. See CR at Tables V-9–12. OCTAL

emphasizes that [                     ] were not among the firms listed in the Staff Report at II-1 n.4

as having provided usable purchaser questionnaire responses during the final phase of the POI.

PlBr. at 30. But these two firms did submit usable (and certified) purchaser questionnaires

during the preliminary phase of these investigations, which Staff and the Commission deemed

reliable for purposes of inclusion in the summary of lost sales and lost revenue allegations. See

CR at V-16 & n.20. Of course, the record in these investigations consists of all evidence

collected and documents submitted in the whole investigation, including both the preliminary

and final phases. See 19 CFR §§ 207.2(f), 207.4. As both [                           ] preliminary

phase responses were useable, and formed part of the record for these investigations, there is no

basis for OCTAL’s suggestion that the Commission was somehow barred from considering

them.

        Plaintiffs also mischaracterize the lost sales evidence. PlBr. at 30-31. Five firms – not

three, as OCTAL states – reported price as a primary reason for purchasing subject imports over

the domestic like product. CR at Table V-10. Moreover, OCTAL’s description of the price

negotiation evidence merely as “[                                              ]” entirely ignores the

content of this correspondence. See PlBr. at 30. These negotiations indicate that the domestic

industry lost sales to subject imports because of price. Views at 34 & n.148.



                                                    34
          Case 1:20-cv-03698-TMR Document 28                Filed 05/28/21     Page 43 of 56




          Nor is there merit to Plaintiffs’ effort to minimize the importance of the volume of

imports from Oman confirmed to have taken sales from domestic product for price reasons.

PlBr. at 30-31. The Staff’s purpose in investigating lost sales, and the Commission’s citation to

that information, is not to substitute for or match the actual shipment volume data. Rather, the

Commission cited this evidence as indicative of representative instances in which the domestic

industry lost sales to cumulated subject imports because of price. Views at 34. This evidence

corroborates the finding that the lower priced imports gained sales and market share at the

domestic industry’s expense and had adverse price effects on the domestic industry. Views at

37, 38.


          D.     The Commission’s Price Effects Finding is in Accordance with Law

           Plaintiffs contend that the statute does not permit a finding of adverse price effects

based on significant underselling in the absence of significant price depression or suppression.

PlBr. at 25. The statute contains no such prohibition.

          Under the statute, a lack of price depression and suppression does not preclude a finding

of adverse price effects. All that the statutory price effects analysis requires is that the

Commission “consider” whether there has been price depression/suppression. 19 U.S.C.

§ 1677(7)(C)(ii) (emphasis added). It nowhere additionally mandates the Commission find either

depression or suppression to conclude that subject imports have had adverse price effects. Id.

To the contrary, the statute explicitly states that the presence or absence of any statutory factor

under the Commission’s price effects analysis is not decisive. Id. at § 1677(7)(E)(ii).

          Not only does Plaintiffs’ argument seek to add a limitation to the statute that does not

exist, it is also wrong because it reads a specific provision – the price underselling provision –

out of the statute. See id. at § 1677(7)(C)(ii)(I). The statutory price effects analysis comprises


                                                   35
       Case 1:20-cv-03698-TMR Document 28                 Filed 05/28/21      Page 44 of 56




two distinct inquiries: one on underselling, and one on price depression and suppression. Id. at

§§ 1677(7)(C)(ii)(I), (II). This Court has been clear that in its evaluation of underselling, the

Commission is doing something different than in its evaluation of price depression and

suppression. See United Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied Indus. & Serv.

Workers Int’l Union, AFL-CIO, CLC v. United States, 348 F. Supp. 3d 1328, 1335 (Ct. Int’l

Trade 2018) (characterizing the statutory price effects provision as a “two pronged analysis,” and

remanding the Commission for “merely relying” in its assessment of underselling on its price

suppression and price depression findings); see also Altx, Inc. v. United States, 25 CIT 1100,

1109, 167 F. Supp. 2d 1353, 1365 (2001), aff’d, 501 F.3d 1291 (Fed. Cir. 2007) (stating that the

Commission’s underselling and depression/suppression analyses are “discrete” and that the

Commission may not “collapse{}” them). But if significant underselling is merely an

“intermediate finding” (PlBr. at 36), the sole purpose of which is to feed into and form part of the

suppression/depression analysis, this would collapse the underselling provision into the

suppression/depression provision, contrary to the statute and the case law.

       As the Federal Circuit and this Court have previously found, the Commission can

justifiably find price effects without finding price depression or suppression. See, e.g., Grupo

Industrial Camesa v. United States, 85 F.3d 1577, 1582 (Fed. Cir. 1996) (upholding affirmative

determinations based on a finding that subject imports, as here, gained market share through

significant underselling); Cleo Inc. v. United States, 30 CIT 1380, 1396 (2006), aff’d, 501 F.3d

1291 (Fed. Cir. 2007) (upholding the Commission’s affirmative determination, and holding that

“{t}he significance of underselling need not be based on a finding that underselling actually

suppressed or depressed domestic prices”) (citing Altx, 25 CIT at 1109, 167 F. Supp. 2d at 1365-

66).



                                                 36
       Case 1:20-cv-03698-TMR Document 28                Filed 05/28/21     Page 45 of 56




       Thus, under the natural reading of the statute, as previously affirmed by the Federal

Circuit and this Court, the Commission was permitted to find adverse price effects where there

was significant underselling, notwithstanding the absence of a finding of significant price

depression or suppression. For example, as applied to these investigations, the significant

underselling was accompanied by lost sales and lost market share. Conversely, OCTAL’s

proposed interpretation reads the underselling provision out of the statute and is in tension with

the Court’s precedent.26 Further, even if were not clear from the face of the statute, which is not

the case, the Commission’s interpretation was reasonable, consistent with the statutory purpose,

and entitled to deference. See Chevron, 467 U.S. at 842-43. Notably, that significant

underselling can serve as a basis for finding adverse price effects has been the Commission’s

longstanding construction of the statutory price effects provision.27 As such, the Commission’s


       26
          Elsewhere in its brief, OCTAL appears to effectively concede that underselling leading
to a market share shift can establish adverse price effects under the statute. See PlBr. at 37 (“If
the Commission wants to rely on volume shifts to establish adverse price effects, the volume
being shifted must be shifting for price reasons.”).
       27
          In each of the following investigations, for example, the Commission found adverse
price effects based on significant underselling in the absence of a finding of significant price
depression or suppression, and ultimately reached an affirmative determination: Quartz Surface
Products from India and Turkey, Inv. Nos. 701-TA-624-625 and 731-TA-1450-1451 (Final),
USITC Pub. 5061 at 27-30 (Jun. 2020); Carbon and Alloy Steel Threaded Rod from Thailand,
Inv. No. 731-TA-1444 (Final), USITC Pub. 4998 at 29-33 (Dec. 2019); Large Diameter Welded
Pipe from China and India, Inv. Nos. 701-TA-593-594 and 731-TA-1402 and 1404 (Final),
USITC Pub. 4859 at 43-46 (Jan. 2019); Ripe Olives from Spain, Inv. Nos. 701-TA-582 and 731-
TA-1377 (Final), USITC Pub. 4805 at 29-31 (Jul. 2018); and Welded Stainless Steel Pressure
Pipe from China, Inv. Nos. 701-TA-454 and 731-TA-1450-1144 (Final), USITC Pub. 4064 at
22-25 (Mar. 2009).

       See also Steel Concrete Reinforcing Bar from Mexico and Turkey, Inv. Nos. 701-TA-502
and 731-TA-1227 (Final), USITC Pub. 4496 at 25-29 (Oct. 2014); Small Diameter Graphite
Electrodes from China, Inv. No. 731-TA-1143 (Final), USITC Pub. 4062 at 16-19 (Feb. 2009);
Sodium Nitrite from China and Germany, Inv. Nos. 701- TA-453 and 731-TA-1136-37 (Final),
USITC Pub. 4029 at 25-28 (Aug. 2008); Certain Tissue Paper Products From China, Inv. No.
731-TA-1070B (Final), USITC Pub. 3758 at 18-20 (Mar. 2005).

                                                37
         Case 1:20-cv-03698-TMR Document 28              Filed 05/28/21     Page 46 of 56
                                                                                BUSINESS PROPRIETARY
                                                                                 INFORMATION DELETED


finding of adverse price effects based on significant underselling leading to a shift in market

share from domestic producers to subject imports in these investigations was not a “novel

approach,” as Plaintiffs wrongly claim. PlBr. at 35.


         E.      The Commission’s Impact Finding is Supported by Substantial Evidence and
                 in Accordance with Law

                 1.     The Commission’s Impact Finding Should Be Sustained

         Substantial record evidence supports the Commission’s finding that cumulated subject

imports had a significant impact on the domestic industry. Views at 43. The quantity and value

of the domestic industry’s commercial U.S. shipments, and the revenues from its commercial

sales, decreased over the POI, despite the [     ] percent increase in apparent U.S. consumption

in the merchant market over this period. Views at 43; CR at Table C-4. Specifically, the

quantity and value of the domestic industry’s commercial U.S. shipments decreased overall by

[      ] and [    ] percent, respectively, and its revenues from commercial sales decreased overall

by [     ] percent over this period. CR at Table C-4. As a result of decreased shipments, and

notwithstanding the expanding market, the domestic industry lost [      ] percentage points of

merchant market share to cumulated subject imports. CR Table C-4. In turn, because cumulated

subject imports captured sales and took market share from the domestic industry during the POI,

the industry’s performance was worse than it would have been otherwise. See Views at 42-43,

(citing CR at Table C-4). See also CR at IV-20 & Table IV-10.

         Further confirming the significant impact that cumulated subject imports had on the

domestic industry, majorities of domestic producers reported that subject imports had negative

effects on investment, growth, and development. Views at 44; CR at Table VI-7. Finally, as the

Commission observed, other factors – such as demand trends or nonsubject import competition –

do not explain the magnitude of the injury to the domestic industry attributed to subject imports.

                                                 38
       Case 1:20-cv-03698-TMR Document 28                 Filed 05/28/21     Page 47 of 56
                                                                                BUSINESS PROPRIETARY
                                                                                 INFORMATION DELETED


Views at 45-46. Apparent U.S. consumption increased over the POI, and nonsubject imports

increased at the expense of the domestic industry by far less than cumulated subject imports.

Views at 45; CR at Table C-4 (showing a [        ] percent increase in apparent consumption over

the POI, and that, in contrast to subject imports’ [   ] overall percentage point increase in market

share, nonsubject imports’ market share increased overall by only [     ] percent over the POI).

       In sum, substantial record evidence supports the Commission’s impact finding. Unable

to demonstrate that the Commission’s weighing of the evidence was in any way unreasonable,

OCTAL again overlooks important facts in the record and attempts to read into the statute non-

existent methodological obligations.


               2.      OCTAL’s “Correlation” Argument Fails

       Plaintiffs incorrectly argue that the record demonstrates no correlation between

increasing subject imports over the POI and decreasing domestic industry profitability over this

period. PlBr. at 41. The profitability of most domestic producers deteriorated over the POI.

Views at 44; CR at Table F-3 (containing domestic producers’ merchant market financial

results). Overall, most firms’ operating margins were lower in 2019 than in 2017. CR at Table

F-3 (showing a negative trend in the overall operating margin for most firms, from [                 ]

percent in 2017 to [                     ] in 2019). Further, the majority of firms (9 of 13)

reporting financial results for 2019 reported operating losses that year. CR at Table F-3. While

OCTAL emphasizes the industrywide trend in profitability, this trend was heavily influenced by

the strong performance of a single producer, with [                                ] financial

results distinct from that of the other domestic producers. CR at Table F-3.28 Moreover, even


       28
         Indeed, the evidence indicated that this producer makes a premium, niche product that
may not compete directly with subject imports. Views at 44; CR at III‐14 n.6 & VI‐2 n.4; see
                                                                                  (cont’d on next page)

                                                 39
        Case 1:20-cv-03698-TMR Document 28                Filed 05/28/21      Page 48 of 56
                                                                                 BUSINESS PROPRIETARY
                                                                                  INFORMATION DELETED


with respect to the industrywide trend, this was materially worse than it would have been absent

subject imports. Views at 44. Plaintiffs are simply wrong that the record demonstrated no

correlation between increasing subject imports over the POI and negative impact on the domestic

industry’s profitability.

        OCTAL also mistakenly argues that, if domestic industry profitability increases as

subject imports increase, this compels a negative determination. PlBr. at 42 (“As subject imports

increased market share, the domestic industry operating profitability has improved, not

weakened. Th{is} … demonstrated that subject imports did not have an adverse impact on the

domestic industry.”). But the statute does not place outcome determinative weight on the

domestic industry’s profitability. Rather, profitability is only one of many impact factors the

Commission considers under the statute, none of which is dispositive. See 19 U.S.C.

§ 1677(7)(C)(iii), (E)(ii). Indeed, as the Commission observed, the statute specifically states that

the agency may not make a negative determination merely because the industry is profitable, or

its profitability has recently improved. Id. at § 1677(7)(J); Views at 43-44. Consequently, even

assuming the facts were as OCTAL claims, which they are not, this would not defeat the

Commission’s significant impact finding. Where, as in the investigations at issue, several factors

other than profitability indicate injury by reason of subject imports, a finding of significant

impact is supported by substantial record evidence and fully in accordance with law, irrespective

of profitability trends. Moreover, even if an industry is profitable at the end of the POI, it would

be reasonable for the Commission to reach an affirmative material injury determination where, as


also [                                     ] Producer Questionnaire Response at 32 (CD288)
 (indicating that the firm did not sell any of the four pricing products). That the profitability of
the one producer apparently not in competition with subject imports [              ] while the other
producers’ profitability deteriorated merely underscores the causal linkage between subject
imports and deteriorating domestic industry profitability.

                                                 40
       Case 1:20-cv-03698-TMR Document 28                Filed 05/28/21     Page 49 of 56




in these investigations, it finds that the domestic industry as a whole would have performed

materially better absent subject imports. Views at 44.

       OCTAL’s challenge to the Commission’s impact analysis likewise suffers from

Plaintiffs’ misconception that the Commission is required to perform a micro-analysis of the

specific relationship between subject import trends and profitability trends. PlBr. at 40, 42-43.

As the Federal Circuit has confirmed, the Commission’s impact analysis need not adhere to any

“{p}rocrustean formula,” much less the specific methodology OCTAL proposes. See Mittal

Steel Point Lisas Ltd. v. United States, 542 F.3d 867, 878-79 (Fed. Cir. 2008). While Plaintiffs

complain about the absence of the word “correlation” in the Commission’s Views (PlBr. at 43)

they overlook that this word is nowhere mentioned in the relevant statutory provision, which

prescribes no specific methodology. 19 U.S.C. § 1677(7)(C)(iii). In any event, the Commission

did evaluate the correlation between subject import trends and the state of the domestic industry,

although it declined to apply the results-driven, narrowly-targeted comparison that OCTAL

would have preferred. Namely, it found, as supported by substantial record evidence, that

cumulated subject import volume increased during the POI (Views at 30-31) while also finding,

as further supported by the record, that during this same period, the domestic industry suffered

declines in production, shipments, and revenues. Views at 42-43.


               3.      OCTAL’s Dumping Margin Arguments Fail

                       a.     The Statute Nowhere Mandates a Causal Link Analysis
                              Between Dumping Margins and Injury

       The statute requires the Commission to evaluate “the magnitude of the margin of

dumping.” 19 U.S.C. § 1677(7)(C)(iii)(V). But it prescribes no specific way that the

Commission must perform this evaluation, much less the causal linkage analysis Plaintiffs would



                                                41
       Case 1:20-cv-03698-TMR Document 28                 Filed 05/28/21      Page 50 of 56




mandate.29 PlBr. at 50-53. In arguing that 19 U.S.C. § 1677(7)(C)(iii)(V) requires the

Commission to analyze whether dumping margins have caused material injury, Plaintiffs again

ask the Court to read non-existent methodological obligations into the statute.

       It is unsurprising that there is no support in the text for OCTAL’s proposed reading, as

the statutory investigation of material injury concerns the effects of merchandise, not margins.

As the Commission explained, the statute directs the agency to determine whether dumped

imports – not dumping margins – are causing or threatening material injury. Views at 43 n.184

(emphasis in original); 19 U.S.C. § 1673d(b)(1). As the Commission further explained, the

statute directs the Commission to consider whether “there has been significant price underselling

by the imported merchandise…,” and does not further direct the Commission to find whether

underselling was caused by dumping. Views at 43 n.184 (quoting 19 U.S.C. § 1677(7)(C)(ii)(I))

(emphasis added). Likewise, in laying out the Commission’s impact analysis, the statute directs

the Commission to consider “the impact of imports of such merchandise . . . .” 19 U.S.C.

§ 1677(7)(B)(i)(III) (emphasis added). The Commission’s obligation is to determine the effects

on the domestic industry of dumped merchandise, not dumping itself.30


       29
          Accordingly, contrary to what Plaintiffs suggest, the “plain meaning” of 19 U.S.C.
§ 1677(7)(C)(iii)(V) in no way requires the Commission to evaluate whether the domestic
industry is materially injured by reason of dumping margins. PlBr. at 50.
       30
          Plaintiffs argue incorrectly that the Thermal Paper remand determination the
Commission cited in its Views provides no support for this position. PlBr. at 52. To the
contrary, as the Commission stated in the Thermal Paper remand determination (in the threat of
material injury context): “The statute does not require the Commission to find that the
threatened material injury is by reason of dumping . . . Instead, the statute requires that the threat
of material injury to a domestic industry be by reason of the corresponding class or kind of
imports covered by the Commerce affirmative determination.” Certain Lightweight Thermal
Paper from China and Germany, Inv. Nos. 701-TA-451 and 731-TA-1126–1127 (Remand),
USITC Pub. 4334 at 7 (Sept. 2011), aff’d sub nom., Papierfabrik August Koehler AG v. United
States, 36 CIT 40, 808 F. Supp. 2d 1350F (2012), aff’d without opinion, 493 F. App’x 104 (Fed.
Cir. 2013).

                                                 42
       Case 1:20-cv-03698-TMR Document 28               Filed 05/28/21    Page 51 of 56




       This Court has expressly rejected OCTAL’s proposed reading, holding that the statute

does not require an analysis of whether dumping margins have caused injury. See Whirlpool

Corp. v. United States, 37 CIT 1775, 1798 (2013) (“The Commission was not required to

analyze whether the [[ ]] percent dumping margin of subject imports from [[ ]] injured the

domestic industry”); Consol. Fibers, Inc. v. United States, 32 CIT 855, 863, 574 F. Supp. 2d

1371, 1380 (2008) (“{T}he statutory language does not . . . require that {the Commission}

demonstrate that dumped imports, through the effects of particular margins of dumping, are

causing injury.”) (internal quotation omitted); Asociacion de Productores de Salmon y Trucha de

Chile AG v. United States, 26 CIT 29, 45, 180 F. Supp. 2d 1360, 1376 (2002) (“Nothing in the

statutory scheme compels {the Commission} to reach a certain conclusion concerning the

dumping margins – the statute only compels {the Commission} to consider such margins.”).


                      b.      OCTAL Has Not Shown Any Deficiency in the Commission’s
                              Consideration of Dumping Margins

       Plaintiffs rely extensively on the decision in Coalition for Fair Trade of Hardwood

Plywood v. USITC, 180 F. Supp. 3d 1137, 1172–75 (Ct. Int’l Trade 2016). See PlBr. at 46-47,

49-50. While the Court in that one case stated that something more than a recitation of the

dumping margins is required under the statute, the Commission in the instant investigations

considered the dumping margins, and did not merely recite them. See Hardwood Plywood, 180

F. Supp. 3d at 1174. Specifically, the Commission explicitly considered the magnitude of the

dumping margins from both subject countries, including the high margins for Korean producers

unacknowledged by OCTAL, and explained that it took into account in its impact analysis that

Commerce had made final affirmative dumping determinations with respect to all subject

producers in both Korea and Oman. Views at 39 n.162. The Commission further considered the

role of the magnitude of the dumping margins by indicating that these margins are less probative

                                               43
       Case 1:20-cv-03698-TMR Document 28                Filed 05/28/21     Page 52 of 56




as to the impact of subject imports than the underselling by these imports, and the consequent

effect of this underselling on the domestic industry. Views at 39 n.162 (stating that the

Commission’s analysis of significant underselling by subject imports is “particularly probative”

as to the impact of these imports). The Commission additionally considered the role of the

magnitude of the dumping margins in its impact analysis by explaining that the statute does not

require finding a causal link between dumping margins and injury to find that subject imports

had a significant impact on the domestic industry. Views at 43 n.184. In light of these

considerations, the Commission’s evaluation of dumping margins was entirely consistent with

Hardwood Plywood.

       Nor do any of the other cases OCTAL cites indicate that the Commission was required

under the statute to give more consideration than it did to the dumping margins. PlBr. at 45-47.

Altx III and LG Electronics merely confirm that the Commission must evaluate the magnitude of

the dumping margins as part of its impact analysis; neither specify how the Commission must do

so. Altx, 370 F.3d at 1123 (merely stating that the Commission must consider the magnitude of

the dumping margin under the statute); LG Elecs., Inc. v. USITC, 26 F. Supp. 3d 1338, 1358 (Ct.

Int’l Trade 2014) (same). Indeed, in Altx III the Federal Circuit affirmed the Commission’s

choice to provide very limited consideration to the dumping margin. The Court upheld the

agency’s decision not to rely in its analysis on an economic model incorporating the dumping

margin, writing that “the Commission fully complied with its statutory duty by at least

‘consider{ing} ... the magnitude of the margin of dumping.’ 19 U.S.C. § 1677(7)(C)(iii)(V). We

decline to ask more of the Commission than required by the statute.” Altx, 370 F.3d at 1123

(emphasis in original).




                                                44
        Case 1:20-cv-03698-TMR Document 28                Filed 05/28/21     Page 53 of 56




        Likewise, nothing Plaintiffs cite from the statute supports their contention that the

Commission’s evaluation of the dumping margins was deficient. See PlBr. at 44-47. OCTAL

merely reiterates that the statutory impact analysis requires the Commission to evaluate the

magnitude of the dumping margin. Id. The statute, however, does not require that the

Commission employ any particular methodology in assessing these margins, or give controlling

weight to them, as Plaintiffs would prefer. To the contrary, the Court has repeatedly confirmed

that limited consideration of dumping margins suffices under the statute. See Consol. Fibers, 32

CIT at 862-63, 574 F. Supp. 2d at 1379-80 (affirming the Commission when it simply stated that

the dumping margins were “not … conclusive for {its} analysis of impact”) (quotation omitted);

Asociacion de Productores de Salmon, 26 CIT at 44-45, 180 F. Supp. 2d at 1375-76 (“reciting

the margins of dumping … and declining to attach any significance to the margins” was

sufficient).

        The SAA instructs that the Commission must “specifically reference . . . factors and

arguments that are material and relevant, or must provide a discussion or explanation in the

determination that renders evident the agency’s treatment of a factor or argument.” SAA at 892;

see also Chemours, 492 F. Supp. 3d at 1337. The Commission specifically referenced the

magnitude of the dumping margins and provided discussion and explanation that rendered

evident its treatment of this factor. Views at 39 n.162 & 43 n.184. The Commission thus

appropriately considered the magnitude of the dumping margins.

V.      CONCLUSION

        For the foregoing reasons, the Court should affirm the Commission’s unanimous

affirmative determinations. They are supported by substantial evidence and otherwise fully in

accordance with law.



                                                 45
Case 1:20-cv-03698-TMR Document 28    Filed 05/28/21      Page 54 of 56




                                     Respectfully submitted,


                                     Dominic L. Bianchi
                                     General Counsel

                                     /s/ Andrea C. Casson
                                     Andrea C. Casson
                                     Assistant General Counsel for Litigation

                                     /s/ Jason F. Miller
                                     Jason F. Miller
                                     Attorney-Advisor
                                     Office of the General Counsel
                                     U.S. International Trade Commission
                                     500 E Street, SW
                                     Washington, DC 20436
                                     Telephone: (202) 205-3233
                                     Facsimile: (202) 205-3111
                                     jason.miller@usitc.gov

                                     Attorneys for Defendant United States




                             46
       Case 1:20-cv-03698-TMR Document 28              Filed 05/28/21    Page 55 of 56




                             CERTIFICATE OF COMPLIANCE

       Pursuant to Chambers Procedures 2(B)(1) and (2), I hereby certify that the attached

DEFENDANT UNITED STATES’ NONCONFIDENTIAL MEMORANDUM IN

OPPOSITION TO PLAINTIFF’S MOTIONS FOR JUDGMENT ON THE AGENCY

RECORD contains 13,981 words, according to the word-count function of the word processing

system used to prepare this brief (Microsoft Office 365 ProPlus).



Dated: May 27, 2021                                 /s/ Jason F. Miller
                                                    Jason F. Miller
                                                    Attorney-Advisor
                                                    Office of the General Counsel
                                                    U.S. International Trade Commission
                                                    500 E Street, SW
                                                    Washington, DC 20436
                                                    Telephone: (202) 205-3233
                                                    Facsimile: (202) 205-3111
                                                    jason.miller@usitc.gov




                                               47
       Case 1:20-cv-03698-TMR Document 28                 Filed 05/28/21      Page 56 of 56




                                 CERTIFICATE OF SERVICE

       I, Jason Miller, hereby certify that on this 28th day of May 2021, a true and correct copy

of DEFENDANT UNITED STATES’ NONCONFIDENTIAL MEMORANDUM IN

OPPOSITION TO PLAINTIFF’S MOTIONS FOR JUDGMENT ON THE AGENCY

RECORD was filed electronically using the Court’s CM/ECF system, by which notice and a

true and correct copy will be sent to counsel of record for all parties to the case.



                                                       /s/ Jason F. Miller
                                                       Jason F. Miller
                                                       Attorney-Advisor
                                                       Office of the General Counsel
                                                       U.S. International Trade Commission
                                                       500 E Street, SW
                                                       Washington, DC 20436
                                                       Telephone: (202) 205-3233
                                                       Facsimile: (202) 205-3111
                                                       jason.miller@usitc.gov




                                                  48
